 

EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of November 3,
2010, is by and among PHOENIX FOOTWEAR GROUP, INC., a Delaware corporation
(“Phoenix”), PENOBSCOT SHOE COMPANY, a Maine corporation (“Penobscot”), H.S.
TRASK & CO., a Montana corporation (“Trask”; Phoenix, Penobscot and Trask are
individually and/or collectively referred to as the “Borrower”), GIBRALTAR
BUSINESS CAPITAL, LLC, a Delaware limited liability company, as agent (the
“Agent”) for the benefit of the First Lien Lenders and the Second Lien Lenders,
GIBRALTAR BUSINESS CAPITAL, LLC, a Delaware limited liability company and
WESTRAN INDUSTRIAL LOAN CO., LLC, a Delaware limited liability company (together
with its successors and assigns, the “First Lien Lenders”), and GIBRALTAR
BUSINESS CAPITAL, LLC, a Delaware limited liability company and WESTRAN
INDUSTRIAL LOAN CO., LLC, a Delaware limited liability company (together with
their successors and assigns, the “Second Lien Lenders”; the First Lien Lenders
and the Second Lien Lenders are sometimes collectively called the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders provide the Borrower with
certain revolving loans and a term loan; and

WHEREAS, the Lenders are willing to make such loans to the Borrower, upon the
terms and provisions and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
of any loans or other financial accommodations now or hereafter made to or for
the benefit of the Borrower by the Lender, and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto (intending to be legally bound) hereby agree as
follows:

1. DEFINITIONS.

1.1 General Terms. When used herein, the following terms shall have the
following meanings:

“Account Debtor” means the Person who is obligated on or under an Account.

“Accounts” means “accounts” as defined in the Code, including, without
limitation, all present and future accounts receivable and other rights of the
Borrower to payment for goods sold or leased or for services rendered, which are
not evidenced by instruments or chattel paper, and whether or not they have been
earned by performance.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, without limitation, 15% stockholders,
members, directors, partners, managers, and officers of such Person), controlled
by, or under direct or indirect common control with, such Person. A Person shall
be deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through ownership of voting securities,
by contract or otherwise.



--------------------------------------------------------------------------------

 

“Agreement” means this Loan and Security Agreement as the same may be modified,
supplemented or amended from time to time.

“Assignment of Rents and Leases” means that certain Assignment of Rents and
Leases by Penobscot in favor of the Agent for the benefit of the Lenders with
respect to the Real Estate, as the same may be modified, supplemented, amended,
reaffirmed or restated from time to time.

“Balance Sheet Accounts” means those Accounts of the Borrower reflected on the
balance sheet of the Borrower delivered to the Agent pursuant to Sections 8.1(a)
and (b) hereof.

“Balance Sheet Inventory” means the Inventory of the Borrower reflected on the
balance sheet of the Borrower delivered to the Agent pursuant to Sections 8.1(a)
and (b) hereof.

“Business Day” means a day other than Saturday or Sunday on which banks are open
for business in Chicago, Illinois.

“Cash Collateral Account” shall have the meaning ascribed to such term in
Section 4.4 hereof.

“CERCLA” means the Comprehensive Environmental Release Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.

“Closing Date” means with respect to the Revolving Loans, the date hereof and
with respect to the Term Loan, the date on which the Borrower satisfies each of
the conditions contained in Section 5.3 hereof.

“Closing Fee” shall have the meaning ascribed to such term in Section 2.12
hereof.

“Code” means the Uniform Commercial Code as adopted in the State of Illinois;
provided, that if by reason of mandatory provisions of law, the perfection or
the effect of perfection or non-perfection of the security interests in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect on or after the date hereof in any other
jurisdiction, “Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy.

“Collateral” shall have the meaning ascribed to such term in Section 6.1 hereof.

“Collateral Report” shall have the meaning contained in Section 8.1 hereof.

“Control Agreement” means, with respect to any deposit account, credit card
company account or any other checking, operating and other banking account of
Borrower, a written agreement or document, in form and substance reasonably
satisfactory to Agent, (a) acknowledging and consenting to the security interest
of Agent for the benefit of the Lenders in such deposit account or such other
accounts and all cash, checks, drafts, any investment property,

 

- 2 -



--------------------------------------------------------------------------------

and other instruments or writings for the payment of money from time to time
therein, (b) confirming such financial institution’s or securities or
commodities intermediary’s agreement to follow the instructions of Agent with
respect to all such cash, checks, drafts, any investment property and other
instruments or writings for the payment of money and otherwise provide Agent
with sole dominion and control thereof to give Agent for the benefit of the
Lenders a first priority perfected Lien therein, (c) waiving all rights of
setoff and banker’s or other lien on all items held in any such deposit account
or other accounts (other than with respect to payment of customary and
reasonable fees and expenses actually incurred for account services), and
(d) containing such other reasonable and market terms and conditions reasonably
required by Agent.

“Credit Termination Date” means the earlier of (i) the Stated Maturity Date,
(ii) such other date on which the Commitments shall automatically terminate
pursuant to Section 10.2 hereof, or (iii) such other date as is mutually agreed
in writing between the Borrower and the Lenders.

“Default” means an event, circumstance or condition which through the passage of
time or the service of notice or both would (assuming no action is taken to cure
the same) mature into an Event of Default.

“Default Rate” shall have the meaning ascribed to such term in Section 2.6
hereof.

“Deposit Accounts” means any deposit, securities, operating, lockbox or cash
collateral account (including, without limitation, the Cash Collateral Account
and the Lock Box Account), together with any funds, instruments or other items
credited to any such account from time to time, and all interest earned thereon.

“Deregistration Transaction” means a transaction by Borrower which consist of a
reverse stock split, followed by a forward stock split and the payment by
Borrower for fractional shares of its common stock resulting from the reverse
stock split which is expected to be effected so that Borrower may qualify for
deregistering its outstanding common stock from the Securities Exchange Act of
1934, as amended.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts and Eligible Dilutive
Accounts by 1 percentage point for each percentage point by which Dilution is in
excess of 5%.

“Duly Authorized Officer” means the President, Chief Executive Officer, the
Chief Financial Officer, any Vice-President, the Treasurer (if at any time
applicable), and the Secretary of the Borrower.

“EBITDA” means, for any applicable period, the net earnings (or loss) of the
Borrower, minus Extraordinary Gains and interest income, plus interest expense,
lender fees, non-cash expenses, income taxes, depreciation and amortization, as
determined on a consolidated basis and in accordance with GAAP.

“Eligible Accounts” means those Accounts of Borrower (i) as to which the Agent
for the benefit of the Lenders has a first priority perfected Lien and (ii) that
comply with all of the representations and warranties made to the Agent under
this Agreement and the Financing

 

- 3 -



--------------------------------------------------------------------------------

Agreements; provided, that the following Accounts of the Borrower are not
Eligible Accounts: (a) Accounts which remain unpaid more than ninety
(90) calendar days from the invoice date; (b) all Accounts owing by a single
Account Debtor to the Borrower, including, without limitation, currently
scheduled Accounts, if twenty-five percent (25%) or more of the balance owing by
such Account Debtor to the Borrower do not constitute Eligible Accounts by
reason of clause (a) above; (c) Accounts with respect to which the Account
Debtor is a director, officer or employee or a equity holder owning more than
15% of the Borrower’s capital stock, or Affiliate of the Borrower, including,
without limitation, any Account Debtor of which an officer, director or employee
or a holder of equity of 15% or more of the capital stock of the Borrower;
(d) Accounts with respect to which the Account Debtor is the United States of
America or any department, agency or instrumentality thereof, unless the
Borrower assigns its right to payment of such Accounts to the Agent pursuant to,
and in full compliance with, the Assignment of Claims Act of 1940, as amended;
(e) Accounts with respect to which the Account Debtor is not a resident of the
United States or Canada or who is not subject to service of process within the
continental United States of America or Canada, unless such Accounts are
supported by irrevocable letters of credit or other credit support in amount and
on terms satisfactory to the Agent, the proceeds of which are assigned to the
Agent in a manner satisfactory to the Agent, each in Agent’s sole determination;
(f) Accounts in dispute (but only to the extent of such disputed amount) or with
respect to which the Account Debtor has asserted, or the Borrower or the Agent
has a reasonable basis for believing that the Account Debtor is entitled to
assert, a counterclaim or right of setoff (but only to the extent of such
counterclaim or setoff amount); (g) Accounts with respect to which the prospect
of payment or performance by the Account Debtor is or will be impaired, as
determined by the Agent in the exercise of its reasonable discretion;
(h) Accounts that are not valid, legally enforceable obligations of the Account
Debtor thereunder; (i) Accounts with respect to which the Account Debtor is the
subject of bankruptcy or a similar insolvency proceeding or has made an
assignment for the benefit of creditors or whose assets have been conveyed to a
receiver or trustee; (j) Accounts with respect to which the Account Debtor’s
obligation to pay the Account is conditional upon the Account Debtor’s approval
or is otherwise subject to any repurchase obligation or return right, as with
sales made on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval or consignment basis; (k) Accounts pursuant to which the Account Debtor
is located in the State of Minnesota and the Borrower has not filed a Notice of
Business Activities Report with the Minnesota Commissioner of Revenue for the
then current year, or Accounts with respect to which the Account Debtor is
located in New Jersey, unless the Borrower (1) has received a certificate of
authority to do business and is in good standing in New Jersey, or (2) has filed
a Notice of Business Activities Report or similar report with the proper
authorities of New Jersey for the then current year, in each case unless exempt
or such failure to file can be cured on a retroactive basis without affecting
the ability to collect such Accounts through legal process; (l) Accounts which
arise out of sales not made in the ordinary course of the Borrower’s business;
(m) any Account with respect to which the Account Debtor has returned to the
Borrower twenty percent (20%) or more of the Inventory of the Borrower the sale
of which gave rise to such Account, (n) Accounts with respect to which any
document or agreement executed or delivered in connection therewith, or any
procedure used in connection with any such document or agreement, fails in any
material respect to comply with the requirements of applicable law, or with
respect to which any representation or warranty contained in this Agreement is
untrue or misleading in any material respect; (o) Accounts with respect to an
Account Debtor whose total obligations owing to Borrower exceed 20% of all

 

- 4 -



--------------------------------------------------------------------------------

Eligible Accounts to the extent of the obligations owing by such Account Debtor
in excess of such percentage; (p) Eligible Dilutive Accounts and (q) Accounts
with respect to which Borrower is or may become liable to the Account Debtor for
goods sold or services rendered by the Account Debtor to Borrower, to the extent
of Borrower’s existing or potential liability to such Account Debtor; provided,
further, an Account which is at any time an Eligible Account, but which
subsequently fails to meet any of the foregoing requirements for eligibility,
shall forthwith with the delivery of the next Schedule of Accounts cease to be
an Eligible Account, and further, with respect to any Account, if the Agent at
any time hereafter determines in its reasonable discretion that the prospect of
payment or performance by the Account Debtor with respect thereto is materially
impaired for any reason whatsoever, such Account shall cease to be an Eligible
Account after notice of such determination is given to the Borrower.

“Eligible Dilutive Accounts” means those Accounts of Borrower from the following
Account Debtors of the Borrower: Nordstrom Direct, Inc., Shoebuy.Com Inc.,
Gerler & Son Inc., and Benchmark Brands.

“Eligible Inventory” means, to the extent applicable, that portion of Borrower’s
Inventory that is only finished goods, owned by the Borrower, held for sale by
the Borrower, normally and currently saleable in the ordinary course of the
Borrower’s business, is at all times of good and merchantable quality, free from
defects, and located at the Real Estate, and as to which the Agent has a first
priority perfected Lien; provided, that the following Inventory of the Borrower
is not Eligible Inventory: (a) Inventory which is in transit; (b) Inventory
which the Agent determines, in the exercise of its reasonable discretion and in
accordance with the Agent’s customary business practices, to be unacceptable due
to age, type, category and/or quantity; (c) Inventory which is stored with a
landlord, bailee, consignee, warehouseman, processor or similar third party,
unless the Borrower has previously complied with the terms of Section 4.3(a)
hereof with respect to such stored Inventory; (d) slow-moving, consigned and/or
obsolete Inventory; (e) Inventory as to which any representation or warranty
contained in this Agreement is untrue or misleading in any material respect;
(f) Inventory consisting of supplies, packaging and packing materials that are
to be consumed by Borrower and not held for resale; (g) Inventory not located in
the United States or Canada; and (h) Inventory that is work in process.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement by the Borrower in favor of the Agent, as the same may be amended,
reaffirmed, modified or supplemented from time to time.

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, ordinances, programs, permits, guidances, orders and consent
decrees relating to health, safety and environmental matters applicable to the
Borrower and its business, assets and property, including, without limitation,
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as
amended; CERCLA; the Toxic Substance Act, 15 U.S.C. § 2601 et seq., as amended;
the Clean Water Act, 33 U.S.C. § 466 et seq., as amended; the Clean Air Act, 42
U.S.C. § 7401 et seq., as amended; state and federal superlien and environmental
cleanup programs; and U. S. Department of Transportation regulations.

 

- 5 -



--------------------------------------------------------------------------------

 

“Environmental Notice” means any summons, citation, directive, information
request, notice of potential responsibility, notice of violation or deficiency,
order, claim, complaint, investigation, proceeding, judgment, letters or other
communication, written or oral to the Borrower or any officer thereof, actual or
threatened, from the United States Environmental Protection Agency or other
federal, state or local agency or authority, or any other entity or individual,
public or private, concerning any intentional or unintentional act or omission
which involves Management of Hazardous Substances on or off the property of the
Borrower which could result in the Borrower incurring a material liability or
which could have a Material Adverse Effect, or the imposition of any Lien on
property, or any alleged violation of or responsibility under Environmental Laws
which could result in the Borrower incurring a material liability or which could
have a Material Adverse Effect, and, after due inquiry and investigation, any
knowledge of any facts which could give rise to any of the foregoing.

“Equipment” means “equipment” as defined in the Code, including, without
limitation, any and all of the Borrower’s machinery, equipment, vehicles,
fixtures, furniture, computers, appliances, tools, and other tangible personal
property (other than Inventory), whether located on the Borrower’s premises or
located elsewhere, together with any and all accessions, parts and appurtenances
thereto, whether presently owned or hereafter acquired by the Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with the regulations thereunder.

“ERISA Affiliate” means any corporation, trade or business, which together with
the Borrower would be treated as a single employer under Section 4001 of ERISA.

“Event of Default” shall have the meaning ascribed to such term in Section 10.1
hereof.

“Excluded Collateral” means, collectively, (a) any permit or license of Borrower
(i) that prohibits or requires the consent of any Person other than Borrower’s
Affiliates as a condition to the creation by Borrower of a Lien on any right,
title or interest in such permit or license, or (ii) to the extent that any
requirement of law applicable thereto prohibits the creation of a Lien thereon,
but only, with respect to the prohibition in clauses (i) and (ii) to the extent,
and for as long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the Code or by any other requirement of law
or required consent is not obtained (and immediately upon the lapse,
termination, unenforceability or ineffectiveness of any such prohibition or
grant of such required consent, the Collateral shall include, and Borrower shall
be deemed to have automatically granted a security interest in, all such
permits, licenses or contractual obligations no longer subject to such
prohibition or required consent), (b) fixed or capital assets owned by Borrower
that are subject to a purchase money Lien or a capitalized lease if the
contractual obligation pursuant to which such Lien is granted (or in the
document providing for such capitalized lease) prohibits or requires the consent
of any Person other than Borrower’s Affiliates as a condition to the creation of
any other Lien on such fixed or capital asset (and immediately upon the lapse,
termination, unenforceability or ineffectiveness of any such prohibition or
grant of such required consent, the Collateral shall include, and Borrower shall
be deemed to have automatically granted a security interest in, all such fixed
or capital assets no longer subject to such prohibition or required consent) and
(c) any accounts used exclusively for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower and cash collateral
accounts to secure the Existing L/C’s and the amounts deposited therein amounts
(collectively, the “Excluded Deposit Accounts”); provided, however, that
“Excluded Collateral” shall not include any proceeds, products, substitutions or
replacements thereof (unless such proceeds, products, substitutions or
replacements, would otherwise constitute Excluded Collateral).

 

- 6 -



--------------------------------------------------------------------------------

 

“Extraordinary Gains” means “extraordinary gains” as determined in accordance
with GAAP and any gains of the Borrower derived from the sale of any of the
Borrower’s lines of business, including, without limitation, the sale of the
Chambers line of business.

“Existing L/Cs” means the standby letter of credit issued by Pacific Western
Bank for the benefit of Zodiak International Limited in the face amount of
$55,720, (or any replacement letter of credit) which is secured by a cash
collateral account in the aggregate amount of such face amount.

“Financing Agreements” means any and all agreements, instruments, certificates
and documents, including, without limitation, security agreements, loan
agreements, notes, guarantees, keep well agreements, mortgages, deeds of trust,
subordination agreements, intercreditor agreements, pledges, powers of attorney,
perfection certificates, consents, assignments, collateral assignments,
reimbursement agreements, contracts, notices, leases, collateral assignments of
key man life insurance policies, financing statements and all other written
documents (including, without limitation, the Pledge Agreement, the Revolving
Credit Note, the Term Loan Note, the Guaranty, Landlord’s Waivers, the
Intellectual Property Security Agreement, the Mortgage and any Control
Agreement), in each case evidencing, securing or relating to the Loans and the
Liabilities, whether heretofore, now, or hereafter executed by or on behalf of
the Borrower, any Affiliate, or any other Person, and delivered to or in favor
of the Agent or the Lenders, together with all agreements and documents referred
to therein or contemplated thereby, as each may be amended, modified or
supplemented from time to time.

“First Lien Borrowing Base” means, at any time, without duplication, an amount
equal to the sum of (a), (b) and (c) below:

(a) an amount equal to up to (i) eighty five percent (85%) of the face amount
(less, without duplication, discounts, the Dilution Reserve, credits and
allowances which have been taken by or granted to Account Debtors in connection
therewith) of all existing Eligible Accounts that are set forth in the Schedule
of Accounts then most recently delivered by the Borrower to the Agent; plus

(b) an amount equal to up to (i) forty percent (40%) of the face amount (less
discounts, credits and allowances which have knowingly been taken by or granted
to Account Debtors in connection therewith) of all existing Eligible Dilutive
Accounts that are set forth in the Schedule of Accounts then most recently
delivered by the Borrower to the Agent; plus

(c) the First Lien Inventory Advance Rate.

“First Lien Inventory Advance Rate” means an amount equal to the lesser of
(i) One Million Two Hundred Fifty Thousand Dollars ($1,250,000) and (ii) up to
thirty five percent (35%) of the Value of the Eligible Inventory as set forth in
the Inventory Report.

“First Lien Lender” shall have the meaning ascribed to such term in the
Preamble.

 

- 7 -



--------------------------------------------------------------------------------

 

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower
ending on the last Saturday of March, June, September, and on the Saturday
closest December 31 of each calendar year.

“Fiscal Year” means annual accounting period of Borrower ending on the Saturday
closest December 31 of each calendar year.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable to the circumstances as of the date of determination.

“General Intangibles” means “general intangibles” as defined in the Code.

“Guaranty” means that certain validity guaranty of even date herewith made by
Messrs. Riedman and Nelson in favor of the Agent.

“Hazardous Substances” means hazardous substances, materials, wastes, and waste
constituents and reaction by-products, pesticides, oil and other petroleum
products, and toxic substances, including, without limitation, asbestos and
PCBs, as those terms are defined pursuant to Environmental Laws.

“Indebtedness” with respect to any Person means, as of the date of determination
thereof, (a) all of such Person’s indebtedness for borrowed money (including,
without limitation, the Liabilities), (b) all indebtedness of such Person or any
other Person secured by any Lien with respect to any property or asset owned or
held by such Person, regardless whether the indebtedness secured thereby shall
have been assumed by such Person or such Person has become liable for the
payment thereof, (c) all obligations or liabilities created or arising under any
lease of real or personal property, or conditional sale or other title retention
agreement with respect to property used and/or acquired by such Person which, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person, (d) all unfunded pension fund
obligations and liabilities and deferred taxes, (e) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (f) all
obligations in respect of letters of credit, whether or not drawn, and bankers’
acceptances issued for the account of such Person, (g) all guarantees by such
Person, or any undertaking by such Person to be liable for, the debts or
obligations of any other Person, and (h) all other indebtedness, liabilities and
obligations of such Person, now or hereafter owing, due or payable, however
evidenced, created, incurred or owing and however arising, due or owing to any
Person or otherwise which under GAAP should be reflected on a balance sheet.

“Indemnified Parties” shall have the meaning ascribed to such term in
Section 11.16 hereof.

“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement of even date herewith made by Borrower in favor of
Agent, in form and substance reasonably satisfactory to the Agent, as the same
may be modified, supplemented or amended from time to time in accordance with
its terms.

 

- 8 -



--------------------------------------------------------------------------------

 

“Inventory” means “inventory” as defined in the Code.

“Inventory Report” means, as applicable, a schedule in form and substance
reasonably satisfactory to the Agent listing the Inventory of the Borrower,
certified by a Duly Authorized Officer on behalf of the Borrower, to be
delivered on a weekly basis to the Agent by the Borrower pursuant to Section 8.1
hereof, describing such Inventory and other items by category, age, type and
cost and setting forth any discounts received in connection with the purchase of
such Inventory and other items.

“Landlord’s Waivers” means landlord’s waivers agreements executed in favor of
the Agent with respect to any leased real property of the Borrower.

“Lender ROFO Pro Rata Share” means with respect to each Lender, the proportion
of the New Securities which will equal, when added to the Borrower’s common
stock issued and held, or issuable (directly or indirectly) upon conversion
and/or exercise, as applicable, of securities then held, by such Lender as will
equal 1% of the total common stock of the Borrower then outstanding (assuming
full conversion and/or exercise, as applicable, of all preferred stock and other
securities).

“Liabilities” means any and all of the Borrower’s liabilities, obligations and
Indebtedness to the Agent and the Lenders of any and every kind and nature,
whether heretofore, now or hereafter owing, arising, due or payable and
howsoever evidenced, created, incurred, acquired, or owing, whether primary,
secondary, direct, indirect, contingent, absolute, fixed or otherwise
(including, without limitation, the Term Loan, the Revolving Loans, payments of
or for principal, interest, default interest, reimbursement obligations, fees,
costs, expenses, and/or indemnification, and obligations of performance, and any
interest that accrues after commencement of any insolvency or bankruptcy
proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such insolvency or bankruptcy proceeding) and whether arising or
existing under written agreement, oral agreement, or by operation of law,
including, without limitation, all the Borrower’s Indebtedness, liabilities and
obligations to the Lenders under this Agreement or the Financing Agreements, and
any refinancings, substitutions, extensions, renewals, replacements and
modifications for or of any or all of the foregoing.

“Lien” means any lien, security interest, mortgage, pledge, hypothecation,
collateral assignment, or other charge, encumbrance or preferential arrangement,
including, without limitation, the retained security title of a conditional
vendor or lessor.

“Loan Account” shall have the meaning ascribed to such term in Section 2.4
hereof.

“Loans” means any Revolving Loan and the Term Loan.

“Lock Box Account” shall have the meaning ascribed to such term in Section 4.4
hereof.

“Manage” or “Management” means to generate, handle, manufacture, process, treat,
store, use, re-use, refine, recycle, reclaim, blend or burn for energy recovery,
incinerate, accumulate speculatively, transport, transfer, dispose of, release,
threaten to release or abandon Hazardous Substances.

 

- 9 -



--------------------------------------------------------------------------------

 

“Material Adverse Change” or “Material Adverse Effect” means any change, event,
action, condition or effect which, individually or in the aggregate, (a) impairs
the legality, validity or enforceability in any material respect of this
Agreement or any Financing Agreement, (b) impairs the fully perfected first
priority status of the Liens granted hereunder and under the Financing
Agreements in favor of the Agent in the Collateral or any other assets pledged
in favor of Agent to secure the Liabilities or any portion thereof subject to
the Permitted Liens, or (c) materially and adversely affects the business,
assets, operations, performance, or condition (financial or otherwise) of the
Borrower, or the ability of the Borrower to repay the Liabilities when due or
declared due and perform the Borrower’s obligations under this Agreement and the
Financing Agreements to which it is a party.

“Maximum Facility” means an amount equal to Five Million Seven Hundred Fifty
Thousand and No/100 Dollars ($5,750,000.00).

“Maximum Revolving Facility” means, at any time, an amount equal to Four Million
Two Hundred Fifty Thousand and No/100 Dollars ($4,250,000.00).

“Mortgage” means that certain Mortgage, Financing Statement and Fixture Filing
(with Assignment of Rents) made by Penobscot, granting and conveying to the
Agent a mortgage Lien on the Real Estate, as the same may be modified,
supplemented, amended, reaffirmed or restated from time to time.

“Multiemployer Plan” shall have the meaning ascribed to such term in
Section 7.18 hereof.

“New Securities” means, collectively, equity securities of the Borrower, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.

“Paid In Full” shall have the meaning ascribed to such term in Section 2.8
hereof.

“PBGC” shall have the meaning ascribed to such term in Section 7.18 hereof.

“Permitted Liens” shall have the meaning ascribed to such term in Section 9.1
hereof.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, limited liability company, unincorporated organization, association,
corporation, institution, entity, party, or government (whether national,
federal, state, provincial, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).

“Plan” shall have the meaning ascribed to such term in Section 7.18 hereof.

 

- 10 -



--------------------------------------------------------------------------------

 

“Pledge Agreement” means that certain stock pledge agreement dated the Closing
Date made by the Borrower in favor of the Agent, as the same may be modified,
supplemented, amended, reaffirmed or restated from time to time.

“Prepayment Determination Amount” means with respect to each prepayment of the
Term Loan (a) if the prepayment is pursuant to Section 2.3, the principal amount
of the Term Loan being prepaid, and (b) in all other cases, an amount equal to
the sum of the principal amount of the Term Loan being prepaid plus the amount
of the Maximum Revolving Facility.

“Prepayment Premium” means, with respect to a prepayment of all or any portion
of the principal amount of the Term Loan and termination of the Revolving Loan
Commitment, (a) three percent (3%) of the Prepayment Determination Amount if
such prepayment occurs prior to November 3, 2011, (b) two percent (2%) of the
Prepayment Determination Amount if such prepayment occurs on or after
November 3, 2011 but prior to November 3, 2012 and (c) one percent (1%) of the
Prepayment Determination Amount if such prepayment occurs on or after
November 3, 2012 but prior to the Stated Maturity Date. No Prepayment Premium
shall apply if the Liabilities are Paid in Full on the Stated Maturity Date.

“Prime Rate” means the “prime rate” of interest per annum identified from time
to time in “Money Rates” column of The Wall Street Journal (central edition) or
if such publication ceases to be in circulation, then any other comparable
source (or if the Agent ceases to use the “prime rate”, a comparable index rate)
identified by the Agent, but in no event shall such rate at any time be lower
than 3.25% per annum. Any change in the Prime Rate shall be effective as of the
effective date of such change.

“Pro Rata Share” means with respect to a Lender’s obligation to make: (a) a
Revolving Loan and receive payments of interest and principal with respect
thereto, (i) prior to the making of any Revolving Loan, the percentage obtained
by dividing (x) such Lender’s Revolving Loan Commitment, by (y) the aggregate
amount of all Lenders’ Revolving Loan Commitments, and (ii) from and after the
making of any Revolving Loan, the percentage obtained by dividing (1) the
principal amount of such Lender’s Revolving Loan by (2) the principal amount of
all Revolving Loans of all Lenders, and (b) a Term Loan and receive payments of
interest and principal with respect thereto, (i) prior to the making of any Term
Loan, the percentage obtained by dividing (x) such Lender’s Term Loan
Commitment, by (y) the aggregate amount of all Lender’s Term Loan Commitment,
and (ii) from and after the making of any Term Loan, the percentage obtained by
dividing (1) the principal amount of such Lender’s Term Loan by (2) the
principal amount of all Term Loans of all Lenders. Solely with respect to fees,
including, but not limited to the Closing Fee, the loan servicing fee identified
in Section 2.13 hereof and the Prepayment Premium, the Pro Rata Share of the
Lenders shall be as follows: Gibraltar Business Capital, LLC-65.22% and Westran
Industrial Loan Co., LLC-34.78%.

“Prohibited Transaction” shall have the meaning ascribed to such term in ERISA.

“Projected EBITDA” the projected EBITDA figures delivered to the First Lien
Lenders pursuant to Section 8.1(h) hereof.

 

- 11 -



--------------------------------------------------------------------------------

 

“Property” means any and all real property owned, leased, sub-leased or used at
any time by Borrower, including, the Real Estate.

“Real Estate” means the certain lot or parcel of land situated in Old Town,
County of Penobscot, State of Maine, together with all buildings thereon owned
by Penobscot.

“Release” means any actual or threatened spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of Hazardous Substances into the environment, as “environment” is
defined in CERCLA.

“Respond” or “Response” means any action taken pursuant to Environmental Laws to
correct, remove, remediate, cleanup, prevent, mitigate, monitor, evaluate,
investigate or assess the Release of a Hazardous Substance.

“Revolving Credit Note” shall have the meaning ascribed to such term in
Section 2.1 hereof.

“Revolving Loan Commitment” shall have the meaning ascribed to such term in
Section 2.1 hereof.

“Revolving Loans” shall have the meaning ascribed to such term in Section 2.1
hereof.

“Schedule of Accounts” means an aged trial balance and reconciliation to the
First Lien Borrowing Base in form and substance reasonably satisfactory to the
Agent (which may at the Agent’s discretion include copies of original invoices)
listing the Eligible Accounts and the Eligible Dilutive Accounts, certified on
behalf of the Borrower by a Duly Authorized Officer, to be delivered on a weekly
basis to the Agent by the Borrower pursuant to Section 8.1 hereof.

“Schedule of Accounts Payable” means an aged Schedule of Borrower’s accounts
payable in form and substance reasonably satisfactory to Agent listing each and
every accounts payable of the Borrower, certified on behalf of the Borrower by a
Duly Authorized Officer, to be delivered on a weekly to the Agent by the
Borrower pursuant to Section 8.1 hereof.

“Second Lien Borrowing Base” means, at any time, without duplication, an amount
equal to the sum of (a) and (b) minus (c) below:

(a) an amount equal to up to (i) eighty five percent (85%) of the face amount of
all existing Balance Sheet Accounts that are set forth in the balance sheet of
the Borrower then most recently delivered by the Borrower to the Agent; plus

(b) the Second Lien Inventory Advance Rate; minus

(c) the outstanding balance of the Revolving Loans.

“Second Lien Inventory Advance Rate” means an amount up to fifty percent
(50%) of the Balance Sheet Inventory as set forth in the most recent balance
sheet of the Borrower.

“Second Lien Lender” shall have the meaning ascribed to such term in the
Preamble.

 

- 12 -



--------------------------------------------------------------------------------

 

“Stated Maturity Date” means November 3, 2013.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company, limited liability partnership or other
entity of which such Person owns, directly or indirectly, such number of
outstanding capital stock as have more than 50.1% of the ordinary voting power
for the election of directors or other managers of such corporation,
partnership, limited liability company, limited liability partnership or other
entity.

“Tax Code” shall have the meaning ascribed to such term in Section 7.18 hereof.

“Taxes” shall have the meaning ascribed to such term in Section 3.1 hereof.

“Term Loan” shall have the meaning ascribed to such term in Section 2.2 hereof.

“Term Loan Commitment” shall have the meaning ascribed to such term in
Section 2.2 hereof.

“Term Loan Note” shall have the meaning ascribed to such term in Section 2.2
hereof.

“Value” means with respect to any Inventory, the lesser of the market value
thereof or the Borrower’s cost thereof calculated on a first-in, first-out basis
as determined by an appraiser approved by the Agent (which shall include
Accuval); provided, however, in no event shall the value exceed 75% of the net
orderly liquidation value of Inventory.

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given to such
terms in accordance with GAAP.

1.3 Others Defined in Code. All terms contained in this Agreement (and which are
not otherwise specifically defined herein) shall have the meanings provided by
the Code to the extent the same are used or defined therein.

1.4 Miscellaneous. The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa. Section and Schedule references are
to this Agreement unless otherwise specified. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limiting, and means “including, without
limitation”. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including”. Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Financing Agreements) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, supplements and other modifications thereto, but only
to the extent such amendments, restatements, supplements and other modifications
are not prohibited by the terms of this Agreement or any Financing Agreement,
and (ii) references to any statute or regulation shall be construed as including
all statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation.

 

- 13 -



--------------------------------------------------------------------------------

 

2. COMMITMENTS; INTEREST; FEES.

2.1 Revolving Loans. (a) On the terms and subject to the conditions set forth in
this Agreement, and provided there does not then exist a Default or an Event of
Default, and so long as the Term Loan has been fully funded and is outstanding
(except to the extent a prepayment of the Term Loan is required under
Section 2.3 hereof), each First Lien Lender agrees to make revolving loans in
the amount of its Pro Rata Share (such loans collectively called “Revolving
Loans” and individually called a “Revolving Loan”) to the Borrower from time to
time on and after the Closing Date and prior to the Credit Termination Date, so
long as the aggregate amount of such advances outstanding at any time to the
Borrower do not exceed the lesser of: (i) the Maximum Revolving Facility; and
(ii) the First Lien Borrowing Base at such time minus any reserves established
by the Agent pursuant to Section 2.1(c) hereof. The Borrower shall have the
right to repay and reborrow any of the Revolving Loans (without premium or
penalty unless the Revolving Loans are prepaid in full and the Maximum Revolving
Facility is terminated); provided, however, that it shall be a condition
precedent to any reborrowing that as of the date of any reborrowing (any such
date herein called a “Reborrowing Date”) all of the conditions to borrowing set
forth in Section 5.1 of this Agreement shall be satisfied and all
representations and warranties made herein shall be true and correct in all
respects as of such Reborrowing Date (unless such representations and warranties
are made as of an earlier date in which case they shall have been true and
correct in all respects as of such earlier date). Each First Lien Lender’s
commitment to make its Pro Rata Share of the Revolving Loans is hereinafter
called the “Revolving Loan Commitment”. The failure of a First Lien Lender to
make its Pro Rata Share of the Revolving Loans shall not in any way require that
the other First Lien Lender make its Revolving Loans in excess of its Pro Rata
Share.

(b) Each advance to the Borrower under this Section 2.1 shall, on the day of
such advance, be deposited, in immediately available funds, in the Borrower’s
account that is subject to the Control Agreement.

(c) The Borrower acknowledges and agrees that the Agent may from time to time
(i) upon five (5) calendar days notice to the Borrower and the Lenders, increase
or decrease the advance rates with respect to Eligible Accounts, the Eligible
Dilutive Accounts and Eligible Inventory in the Agent’s reasonable discretion,
and/or (ii) establish reserves against the First Lien Borrowing Base, the
Eligible Accounts, the Eligible Dilutive Accounts and/or the Eligible Inventory
in the Agent’s sole and absolute discretion.

(d) The Revolving Loans shall be evidenced by separate promissory notes
(hereinafter, as the same may be amended, modified or supplemented from time to
time, and together with any renewals or extensions thereof or exchanges or
substitutions therefor, called the “Revolving Credit Notes”), duly executed and
delivered by the Borrower payable to the order of the each First Lien Lender in
the principal amount equal to each First Lien Lender’s Pro Rata Share of the
Maximum Revolving Facility. THE PROVISIONS OF THE REVOLVING CREDIT NOTE
NOTWITHSTANDING, THE REVOLVING LOANS THEN OUTSTANDING SHALL BECOME IMMEDIATELY
DUE AND PAYABLE UPON THE EARLIEST TO

 

- 14 -



--------------------------------------------------------------------------------

OCCUR OF (X) STATED MATURITY DATE; (Y) THE ACCELERATION OF THE LIABILITIES
PURSUANT TO SECTION 10.2 HEREOF; AND (Z) TERMINATION OF THIS AGREEMENT (WHETHER
BY PREPAYMENT OR OTHERWISE) IN ACCORDANCE WITH ITS TERMS.

(e) Accrued interest on the Revolving Loans shall be due and payable and shall
be made by the Borrower to the Agent in accordance with Section 2.6 hereof.
Monthly interest payments on the Revolving Loans shall be computed using the
interest rate then in effect and based on the outstanding principal balance of
the Revolving Loans. Upon maturity, the outstanding principal balance of the
Revolving Loans shall be immediately due and payable, together with any
remaining accrued interest thereon.

2.2 Term Loan. (a) On the terms and subject to the conditions set forth in this
Agreement, and provided there does not then exist a Default or an Event of
Default, each Second Lien Lender, severally and for itself alone, shall extend
to the Borrower in one (1) advance its Pro Rata Share of the term loan (the
“Term Loan”) to the Borrower in an aggregate principal amount equal to the
lesser of (i) $1,500,000 and (ii) Second Lien Borrowing Base. The outstanding
principal balance of the Term Loan shall be paid in full on the Credit
Termination Date. Interest payments on the Term Loan shall be made in accord
with Section 2.6. Monthly interest payments on the Term Loan shall be computed
using the interest rate then in effect and based on the outstanding principal
balance of the Term Loan. Any amounts paid or applied to the principal balance
of the Term Loan (whether by mandatory prepayment or otherwise) may not be
reborrowed hereunder. The Second Lien Lender’s commitment hereunder to make the
Term Loan is hereinafter called the “Term Loan Commitment”. Upon maturity, the
outstanding principal balance of the Term Loan shall be immediately due and
payable, together with any remaining accrued interest thereon, to the Second
Lien Lender by Borrower.

(b) The Term Loan is evidenced by separate promissory notes (hereinafter, as the
same may be modified, supplemented, amended, reaffirmed or restated from time to
time and together with any renewals or extensions thereof or exchanges or
substitutions therefor, called the “Term Loan Notes”), duly executed and
delivered by the Borrower with appropriate insertions, dated the Closing Date,
payable to the order of each Second Lien Lender in the principal amount equal to
each Second Lien Lender’s Pro Rata Share of $1,500,000. THE PROVISIONS OF THE
TERM LOAN NOTE NOTWITHSTANDING, THE TERM LOAN SHALL BECOME IMMEDIATELY DUE AND
PAYABLE ON THE CREDIT TERMINATION DATE.

2.3 Principal Balance of Liabilities Not to Exceed the Maximum Facility. If at
any time the outstanding principal balance of Revolving Loans exceeds the lesser
of (i) the Maximum Revolving Facility and (ii) the First Lien Borrowing Base,
then the Borrower shall immediately prepay the outstanding principal amount of
the Revolving Loans to cure such overadvance. Subject to Section 2.15, if at any
time the outstanding principal balance of the Term Loans exceeds the lesser of
(i) $1,500,000 and (ii) the Second Lien Borrowing Base, then the Borrower shall
immediately and permanently prepay the outstanding principal amount of the Term
Loan to cure such overadvance.

 

- 15 -



--------------------------------------------------------------------------------

 

2.4 The Borrower’s Loan Account. The Agent, on behalf of each Lender, shall
maintain a loan account (the “Loan Account”) on its books for Borrower in which
shall be recorded (a) all Loans made by Lenders to Borrower pursuant to this
Agreement, (b) all payments made by Borrower on all such Loans, and (c) all
other appropriate debits and credits as provided in this Agreement, including,
without limitation, all fees, charges, expenses and interest. All entries in the
Loan Account shall be made in accordance with Agent’s customary accounting
practices as in effect from time to time. Borrower promises to pay the amount
reflected absent manifest error or omissions as owing by Borrower under its Loan
Account and all of its other obligations hereunder as such amounts become due or
are declared due pursuant to the terms of this Agreement. Notwithstanding the
foregoing, the failure so to record any such amount or any error in so recording
any such amount shall not limit or otherwise affect the Borrower’s obligations
under this Agreement.

2.5 Statements. All Loans to the Borrower, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by the Agent
in its internal data control systems showing the date, amount and reason for
each such debit or credit. Until such time as the Agent shall have rendered to
the Borrower written statements of account as provided herein, the balance in
the Loan Account, as set forth on the Agent’s most recent computer printout,
shall be rebuttably presumptive evidence of the amounts due and owing the
Lenders by the Borrower. From time to time the Agent shall render to the
Borrower a statement setting forth the balance of the Loan Account, including
principal, interest, expenses and fees. Each such statement shall be subject to
subsequent adjustment by the Agent but shall, absent manifest errors or
omissions, be presumed correct and binding upon the Borrower.

2.6 Interest. The Borrower agrees to pay to (a) the Agent’s account for the
benefit of the First Lien Lenders on the daily outstanding principal balance of
the Revolving Loans at the Prime Rate from time to time in effect, plus 8.0% and
(b) the Agent’s account for the benefit of the Second Lien Lenders on the
outstanding principal balance of the Term Loan at the Prime Rate from time to
time in effect, plus 12.75%; provided, however, that at the election of Agent
and immediately upon notice to Borrower following the occurrence of an Event of
Default (and continuing while such Event of Default exists), and notwithstanding
any other provisions of this Agreement to the contrary, the Borrower agrees to
pay to the Lenders interest on the outstanding principal balance of the Loans at
the per annum rate of 4% plus the total rate otherwise payable hereunder with
respect to such Loans (the “Default Rate”). Accrued interest on each Loan shall
be payable on the first calendar day of each month and at maturity, commencing
with the first day of the calendar month after the initial disbursement of such
loan. Upon maturity, the outstanding principal balance of all Loans shall be
immediately due and payable, together with any remaining accrued interest
thereon. Interest shall be computed on the basis of a year of three hundred
sixty (360) days for the actual number of days elapsed, in arrears (which
results in more interest being paid than if computed on the basis of a 365-day
year). If any payment item is received into the Agent’s Loan Account on a
non-Business Day or after 12:00 p.m. (Chicago time) on a Business Day, it shall
be deemed to have been received by Agent as of the opening of business on the
immediately following Business Day.

2.7 Method for Making Payments. All payments that Borrower is required to make
to Agent or the Lenders under this Agreement or under any of the other Financing
Agreements shall be made in immediately available funds not later than 12:00
p.m. (Chicago time) on the

 

- 16 -



--------------------------------------------------------------------------------

date of payment to the Agent’s Loan Account, or at such other place as Agent
directs in writing from time to time. Agent shall promptly remit to each Lender
its Pro Rata Share of all such payments received in collected funds by Agent for
the account of such Lender.

2.8 Term of this Agreement. The Borrower shall have the right to terminate this
Agreement following prepayment of all of the Liabilities; provided, however,
that (a) all of the Agent’s and each Lender’s rights and remedies under this
Agreement, and (b) the Liens created under Section 6.1 hereof and under any of
the other Financing Agreements, shall survive such termination until all of the
Liabilities under this Agreement and the other Financing Agreements (other than
contingent indemnification obligations provided for herein or therein) have been
indefeasibly paid in full (“Paid in Full”). In addition, the Liabilities may be
accelerated as set forth in Section 10.2 hereof. Upon the effective date of
termination, all of the Liabilities shall become immediately due and payable
without notice or demand. Notwithstanding any termination, until all of the
Liabilities hereunder shall have been Paid in Full, the Agent shall be entitled
to retain its Liens in and to all existing and future Collateral and the
Borrower shall continue to remit collections of Accounts of the Borrower and
proceeds as provided herein.

2.9 Limitation on Charges. It being the intent of the parties that the rate of
interest and all other charges to the Borrower be lawful, if for any reason the
payment of a portion of the interest or other charges otherwise required to be
paid under this Agreement would exceed the limit which a Lender may lawfully
charge the Borrower, then the obligation to pay interest or other charges shall
automatically be reduced to such limit and, if any amounts in excess of such
limit shall have been paid, then such amounts shall at the sole option of such
Lender either be refunded to the Borrower or credited to the principal amount of
the Liabilities (or any combination of the foregoing) so that under no
circumstances shall the interest or other charges required to be paid by the
Borrower hereunder exceed the maximum rate allowed by applicable law, and
Borrower shall not have any action against a Lender for any damages arising out
of the payment or collection of any such excess interest.

2.10 Setoff. Borrower agrees that Agent and each Lender has all rights of setoff
provided by applicable law. The Borrower agrees that, if at any time (i) any
amount owing by it under this Agreement or any Financing Agreement is then due
and payable to the Agent or a Lender, or (ii) a Default or an Event of Default
shall have occurred and be continuing, then the Agent or such Lender or the
holder of any promissory note issued hereunder, in its sole discretion, may set
off against and apply to the payment of any and all Liabilities, any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter with the Agent or such Lender or such holder.

2.11 Termination of Commitments by the Lenders. On the date on which the
Revolving Loan Commitment and Term Loan Commitment terminate pursuant to
Section 10.2 hereof, all Loans and other Liabilities shall become immediately
due and payable, without presentment, demand or notice of any kind.

2.12 Closing Fee. On the Closing Date, the Agent, for the benefit of the Lenders
in accordance with their Pro Rata Share, shall earn a one-time closing fee in
the amount of three percent (3%) of the Maximum Facility, which fee shall be
nonrefundable and deemed fully earned as of such date (“Closing Fee”). The
Closing Fee shall be paid according to the following

 

- 17 -



--------------------------------------------------------------------------------

payment schedule: (a) $57,500 on the date of the this Agreement; (b) $57,500 on
the earlier of (i) termination of this Agreement for any reason and (ii) the one
year anniversary of this Agreement and (c) $57,500 on the earlier of
(i) termination of this Agreement for any reason and (ii) the two year
anniversary of this Agreement.

2.13 Loan Servicing Fee. The Borrower shall pay to the Agent, for the benefit of
the Lenders in accordance with their Pro Rata Share, on the first day of each
month prior to the Credit Termination Date (commencing with December 1, 2010), a
loan servicing fee in an amount equal to $5,000 per month.

2.14 Prepayment. The Borrower may, at its option, prepay, at any time during the
term of this Agreement all or any portion of the Liabilities, provided, however,
if such prepayment is a permanent prepayment of the Liabilities and in
connection with the termination of the Commitments, then it shall be subject to
the following conditions (i) not less than three (3) days prior to the date upon
which the Borrower desires to make such permanent prepayment, Borrower shall
deliver to the Agent a written notice of its intention to make such prepayment,
which notice shall be irrevocable and state the amount of the prepayment and the
prepayment date and (ii) Borrower shall pay the applicable Prepayment Premium
and the unpaid balance of the Closing Fee to the Agent for the benefit of the
Lenders in accordance with their Pro Rata Share. Amounts prepaid on account of
the Term Loan may not be reborrowed.

2.15 Application of Payments. Notwithstanding any provision contained herein to
the contrary, all payments (whether relating to interest or principal on any
Loan or other Liabilities) shall be remitted to Agent and all such payments, and
all proceeds of Collateral received by Agent for the benefit of the Lenders,
shall be applied as follows:

(i) first, to pay any expenses then due to Agent under the Financing Agreements,
until paid in full,

(ii) second, to pay any fees then due to Agent under the Financing Agreements
until paid in full,

(iii) third, to pay interest due in respect of all Revolving Loans until paid in
full,

(iv) fourth, so long as no Event of Default has occurred and is continuing, to
pay any expenses ratably then due to the Second Lien Lenders; provided, that if
an Event of Default has occurred and is continuing then the priority of the
payment of expenses on the Term Loan is deferred to item “eighth” below,

(v) fifth, so long as no Event of Default has occurred and is continuing, to pay
any fees ratably then due to the Second Lien Lender; provided, that if an Event
of Default has occurred and is continuing then the priority of the payment of
fees on the Term Loan is deferred to item “ninth” below,

(vi) sixth, so long as no Event of Default has occurred and is continuing, to
pay interest ratably then due in respect of the Term Loan until paid in full;
provided, that if an Event of Default has occurred and is continuing then the
priority of the payment of interest on the Term Loan is deferred to item “tenth”
below,

 

- 18 -



--------------------------------------------------------------------------------

 

(vii) seventh, to pay the principal due in respect of all Revolving Loans until
paid in full,

(viii) eighth, if an Event of Default has occurred and is continuing, to pay any
expenses ratably then due to Second Lien Lender under the Financing Agreements,
until paid in full,

(ix) ninth, if an Event of Default has occurred and is continuing, to pay any
fees ratably then due to Second Lien Lender under the Financing Agreements,
until paid in full,

(x) tenth, if an Event of Default has occurred and is continuing, to pay
interest ratably then due in respect of the Term Loan until paid in full,

(xi) eleventh, to pay principal ratably due on the Term Loan until paid in full,
and

(xii) twelfth, to Borrower or such other Person entitled thereto under
applicable law.

3. TAXES.

3.1 Taxes All payments by the Borrower under this Agreement shall be made free
and clear of, and without deduction for, any present or future income, excise,
stamp or other taxes, fees, levies, duties, withholdings or other charges of any
nature whatsoever, now or hereafter imposed by any taxing authority, other than
(i) franchise taxes and taxes imposed on or measured by a Lender’s net income or
receipts, or (ii) any withholding tax to the extent that such withholding tax
would have been imposed on the relevant payment under the laws and treaties in
effect at the time that any Lender or such recipient first became a party to
this Agreement or otherwise became entitled to any rights hereunder (such
non-excluded items being called “Taxes”). If any withholding or deduction from
any payment to be made by the Borrower hereunder is required in respect of any
Taxes pursuant to any applicable law, rule or regulation, then the Borrower
shall:

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(b) promptly forward to Agent an official receipt or other documentation
satisfactory to Agent evidencing such payment to such authority; and

(c) pay to such Lender such additional amount or amounts as is necessary to
ensure that the net amount actually received by such Lender will equal the full
amount such Lender would have received had no such withholding or deduction been
required.

 

- 19 -



--------------------------------------------------------------------------------

 

Moreover, if any Taxes are directly asserted against such Lender with respect to
any payment received by such Lender hereunder, such Lender may pay such Taxes
and the Borrower agrees to promptly pay such additional amounts (including,
without limitation, any penalties, interest or expenses) as is necessary in
order that the net amount received by such Lender after the payment of such
Taxes (including, without limitation, any Taxes on such additional amount) shall
equal the amount such Lender would have received had not such Taxes been
asserted.

To the extent permitted by applicable law, each Lender that is not a United
States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to Borrower and Agent on or prior to the Closing
Date (or in the case of a Lender that is an Assignee, on the date of such
assignment to such Lender) two accurate and complete original signed copies of
IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from United States withholding tax on interest payments to be made
hereunder or on any Loan. If a Lender that is a Non-U.S. Participant is claiming
a complete exemption from withholding on interest pursuant to Code Sections
871(h) or 881(c), such Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to Administrative Agent (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Closing Date (or in the case
of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to
Borrower and Administrative two new and accurate and complete original signed
copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable forms prescribed by the IRS), and if applicable, a new Withholding
Certificate, to confirm or establish the entitlement of such Lender or Agent to
an exemption from United States withholding tax on interest payments to be made
hereunder or on any Loan.

Each Lender that is not a Non-U.S. Participant (other than any such Lender which
is taxed as a corporation for U.S. federal income tax purposes) shall provide
two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to Borrower and Agent certifying that such
Lender is exempt from United States backup withholding tax. To the extent that a
form provided pursuant to this Section is rendered obsolete or inaccurate in any
material respects as result of change in circumstances with respect to the
status of a Lender, such Lender shall, to the extent permitted by applicable
law, deliver to Borrower and Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s or Agent’s exemption from United
States backup withholding tax. Borrower shall not be required to pay additional
amounts to a Lender, or indemnify any Lender, under this Section to the extent
that such obligations would not have arisen but for the failure of such Lender
to comply with this Section.

3.2 Lender Statements. Each Lender shall deliver a written statement to the
Borrower as to the amount due, if any, under Section 3.1 hereof. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of demonstrable error. Unless otherwise provided herein,
the amount specified in the written statement shall be payable on demand after
receipt by the Borrower of the written statement. Unless otherwise provided
herein, the amount specified in the written statement shall be payable within
ten (10) Business Days after receipt by Borrower of the written statement.

 

- 20 -



--------------------------------------------------------------------------------

 

4. ELIGIBILITY REQUIREMENTS; CASH COLLATERAL ACCOUNT; ATTORNEY-IN-FACT.

4.1 Certain Warranties.

(a) Inventory Warranties. The Borrower represents and warrants to the Agent that
with respect to its Inventory scheduled, listed or referred to in any Inventory
Report, if and when applicable, (i) it is the lawful owner of such Inventory and
has the right to subject such Inventory to a Lien in favor of the Agent,
(ii) such Inventory is located on one of the premises listed on Schedule 4.1
attached hereto or such other location after the Closing Date as Borrower may
have after complying with the terms of Section 8.9 hereof and is not in transit,
(c) such Inventory is not subject to any Lien whatsoever except for security
interests in favor of the Agent to secure the Liabilities and the Permitted
Liens, (d) such Inventory is of good and merchantable quality, free from any
defects which would affect the market value of such Inventory, and (e) such
Inventory satisfies the objective criteria for inclusion as Eligible Inventory
to the extent designated as such on such Inventory Report.

(b) Account Warranties; Schedule of Accounts. The amounts shown on the Schedule
of Accounts and all invoices and statements delivered to the Agent with respect
to any Account included therein, are and will be actually and absolutely owing
to the Borrower and are and will not be contingent for any reason. There are no
set-offs, counterclaims or disputes existing or asserted with respect to any
Accounts included on any Schedule of Accounts when scheduled and the Borrower
has not made any agreement with any Account Debtor for any deduction from such
Account, except for discounts or allowances allowed by the Borrower in the
ordinary course of business. There are no reserves against the collection of
Accounts not set forth in the applicable Schedule of Accounts or the financial
statements delivered pursuant to Section 8.1 hereof and there are no facts,
events or occurrences which in any way impair the validity or enforcement of any
of the Accounts or tend to reduce the amount payable thereunder from the amount
of the invoice shown on any Schedule of Accounts when scheduled, and on all
contracts, invoices and statements delivered to the Agent with respect thereto
except as accounted for by such reserves and for returns of Inventory in the
ordinary course of business.

(c) Verification of Accounts. The Agent shall have the right in the name of the
Agent or a nominee of the Agent, to verify the validity, amount or any other
matter relating to any Accounts of the Borrower, by mail, telephone, facsimile
or otherwise.

4.2 Inventory Records. The Borrower shall maintain its current inventory system
or another inventory system reasonably acceptable to the Agent, which shall
accurately track all of the Borrower’s Inventory and correctly and accurately
itemizes and describes in all material respects the kind, type, quality,
quantity and value of such Inventory and of Eligible Inventory, the Borrower’s
cost therefor and withdrawals therefrom and additions thereto, all of which
records shall be available during the Borrower’s usual business hours at the
request of the Agent. The Borrower shall conduct a physical count of its
Inventory at least once each Fiscal Year, and following each physical inventory,
the Borrower shall supply the Agent with a report in a form and with such
specificity as may be satisfactory to the Agent concerning any variances between
the book count and such physical count of such Inventory.

 

- 21 -



--------------------------------------------------------------------------------

 

4.3 (a) Inventory Covenants. No Inventory of Borrower shall be stored with a
landlord, bailee, warehouseman, consignee, processor or similar third party
unless the Borrower first (i) obtains the Agent’s written consent (which shall
not be unreasonably withheld, delayed or conditioned), and (ii) furnishes to the
Agent such agreements, instruments and documents, in form and substance
reasonably satisfactory to Agent, as the Agent shall, in its sole discretion,
specify with respect to such stored Inventory, including, without limitation,
any negotiable warehouse receipts or other documents of title or landlord’s,
warehouseman or similar waiver

(b) Account Covenants. The Borrower shall promptly upon its learning thereof:
(a) inform the Agent in writing of any material delay in the Borrower’s
performance of any of its obligations to any Account Debtor in excess of Seven
Thousand Five Hundred Dollars ($7,500) or of any assertion of any claims,
offsets or counterclaims by any Account Debtor of the Borrower other than made
in the ordinary course of business; (b) furnish to and inform the Agent of all
material adverse information relating to the financial condition of any Account
Debtor of the Borrower; and (c) notify the Agent in writing if any of its then
existing Accounts scheduled to the Agent with respect to which the Agent has
made an advance are no longer Eligible Accounts or Eligible Dilutive Accounts.

4.4 Collection of Accounts and Payments. On or prior to the Closing Date, a lock
box account (the “Lock Box Account”) shall have been established in the
Borrower’s name with one or more lending institutions acceptable to the Agent
pursuant to which the Borrower shall direct in writing all Account Debtors to
directly remit and to which the Borrower shall remit all payments on Accounts of
the Borrower and in which the Borrower will immediately deposit all payments
made for Inventory of the Borrower or services provided by the Borrower and all
other proceeds of Collateral in the identical form in which such payment was
made, whether in cash or by check. All amounts deposited in the Lock Box Account
will be automatically transferred, on a daily basis, pursuant to the Control
Agreement to a concentration account at the Agent’s bank (the “Cash Collateral
Account”). The Borrower hereby agrees that all payments made to the Lock Box
Account and subject to the Control Agreement and received in the Cash Collateral
Account, or otherwise received by the Agent, whether in respect of the Accounts
of the Borrower or as proceeds of other Collateral or otherwise, will be the
sole and exclusive property of the Agent for the benefit of the Lenders (to the
extent of the Liabilities). The Borrower further agrees that all payments made
to the Lock Box Account and transferred to the Cash Collateral Account will be
applied on account of the Liabilities of the Borrower other than the Term Loan
unless the Liabilities have been accelerated pursuant to Section 10.2 hereof.
Agent shall be entitled to charge (solely for the benefit of the Agent) Borrower
for one Business Day of ‘clearance’ at the rate then applicable under
Section 2.6 to Revolving Loans on all collections that are received by Borrower
and forwarded to Agent hereunder. This across-the-board one Business Day
clearance charge on all collections of Borrower is acknowledged by the parties
to constitute an integral aspect of the pricing of the financing of Borrower and
shall apply irrespective of whether or not there are any outstanding monetary
obligations; the effect of such clearance charge being the equivalent of
charging interest on such collections through the completion of a period ending
one Business Day after the receipt thereof.

 

- 22 -



--------------------------------------------------------------------------------

 

4.5 Appointment of the Agent as the Borrower’s Attorney-in-Fact. The Borrower
hereby irrevocably designates, makes, constitutes and appoints the Agent (and
all Persons designated by the Agent in writing to the Borrower) as the
Borrower’s true and lawful attorney-in-fact, and authorizes the Agent, in the
Borrower’s or the Agent’s name, to do the following: (a) at any time,
(i) endorse the Borrower’s name upon any items of payment or proceeds thereof
and deposit the same in the Agent’s account on account of the Borrower’s
Liabilities, (ii) endorse the Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Account of
the Borrower or any goods pertaining thereto to collect the proceeds thereof;
(iii) sign the Borrower’s name on any verification of Accounts of the Borrower
and notices thereof to Account Debtors; and (iv) take control in any manner of
any item of payment on or proceeds of any Account of the Borrower and apply such
item of payment or proceeds to the Liabilities, and (b) at any time after the
occurrence and during the continuance of an Event of Default; (i) demand payment
of Accounts of the Borrower; (ii) enforce payment of Accounts of the Borrower by
legal proceedings or otherwise; (iii) exercise all of the Borrower’s rights and
remedies with respect to proceedings brought to collect any Account; (iv) sell
or assign any Account of the Borrower upon such terms, for such amount and at
such time or times as the Agent deems advisable, (v) settle, adjust, compromise,
extend or renew any Account of the Borrower; (vi) discharge and release any
Account of the Borrower; (vii) prepare, file and sign the Borrower’s name on any
proof of claim in bankruptcy or other similar document against any Account
Debtor; (viii) notify the post office authorities to change the address for
delivery of the Borrower’s mail to an address designated by the Agent; (ix) have
access to any lock box or postal box into which the Borrower’s mail is
deposited, and open and process all mail addressed to the Borrower and deposited
therein, and (x) do all other acts and things which are necessary, in the
Agent’s reasonable discretion, to fulfill the Borrower’s obligations under this
Agreement. The Borrower hereby ratifies and approves all acts under such power
of attorney and neither Agent nor any other Person acting as Borrower’s attorney
hereunder will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law made in good faith except as result of gross
negligence, criminal activity or willful misconduct. The appointment of Agent
(and any of the Agent’s officers, employees or agents designated by the Agent)
as Borrower’s attorney, and each and every one of Agent’s rights and powers,
being coupled with an interest, are irrevocable until all of the Liabilities
have been Paid in Full and this Agreement shall have expired or been terminated
in accordance with the terms hereunder.

4.6 Notice to Account Debtors. The Agent may, in its sole discretion, at any
time or times, without prior notice to the Borrower, notify any or all Account
Debtors of the Borrower that the Accounts of the Borrower have been assigned to
the Agent, that the Agent has a Lien therein, and that all payments upon such
Accounts be made directly to the Cash Collateral Account or otherwise directly
to the Agent.

4.7 Equipment Warranties. The Borrower represents and warrants that, (a) all of
the Equipment is owned by the Borrower and is located on one of the premises
listed on Schedule 4.1 attached hereto or such other location after the Closing
Date as Borrower may have after complying with the terms of Section 8.9 hereof;
(b) such Equipment is not subject to any Lien whatsoever except for security
interests in favor of Agent securing the Liabilities and the Permitted Liens;
and (c) each item of Equipment that is material to the operation of the business
of the Borrower and its Subsidiaries is in working condition and repair,
ordinary wear and tear excepted, and is currently used or usable in such
business.

 

- 23 -



--------------------------------------------------------------------------------

 

4.8 Equipment Records. The Borrower shall at all times hereafter keep correct
and accurate records itemizing and describing the kind, type, age and condition
of its Equipment, the Borrower’s cost therefor and accumulated depreciation
thereon, and retirements, sales, or other dispositions thereof, all of which
records shall be available during Borrower’s usual business hours at the request
of the Agent.

5. CONDITIONS OF LOANS.

5.1 Conditions to all Revolving Loans. Notwithstanding any other term or
provision contained in this Agreement, the making of any Revolving Loan provided
for in this Agreement shall be conditioned upon the following:

(a) The Borrower’s Request. The Agent shall have received, with respect to a
request by Borrower for a Revolving Loan, by no later than 11:00 a.m. (Chicago
time) on the day on which such Revolving Loan is requested to be made hereunder,
a telephonic request from any Person who the Agent reasonably believes is
authorized by Borrower to make a borrowing request on behalf of Borrower, for a
Revolving Loan in a specific amount. In addition, each request for a Revolving
Loan shall be accompanied or preceded by all other documents not previously
delivered as required to be delivered to the Agent under Section 5.1 hereof, and
a fully-completed Collateral Report signed on behalf of Borrower by a Duly
Authorized Officer, in form and substance reasonably satisfactory to the Agent.
The Agent shall have no liability to the Borrower or any other Person as a
result of acting on any telephonic request that the Agent believes in good faith
to have been made by any Person authorized by Borrower to make a borrowing
request.

(b) Financial Condition. No Material Adverse Change shall have occurred at any
time or times subsequent to the most recent request for any Loan under this
Agreement.

(c) No Default. Neither a Default nor an Event of Default shall have occurred
and be continuing.

(d) Other Requirements. The Agent shall have received, in form and substance
satisfactory to the Agent, all certificates, orders, authorities, consents,
affidavits, schedules, instruments, agreements, financing statements, and other
documents which are provided for hereunder, or which the Agent may at any time
reasonably request.

(e) Term Loan. The Term Loan shall be fully funded and outstanding in the amount
of $1,500,000 (except to the extent a prepayment is required pursuant to
Section 2.3 hereof).

(f) Representations and Warranties. All of the representations and warranties
contained in the Financing Agreements to which the Borrower is a party and in
this Agreement (including, without limitation, those set forth in Section 7
hereof), shall (with respect to the initial Loans) be true and correct as of the
date the request for the Revolving Loan as though made on and as of such date,
and shall (with respect to each Revolving Loan after the date of the initial
Revolving Loans) be true and correct in all material respects as of the date the
request for such Loan is made, as though made on and as of such date (unless
expressly made with respect to an earlier date).

 

- 24 -



--------------------------------------------------------------------------------

 

5.2 Closing Date. In addition to the foregoing conditions precedent, on the date
hereof the Borrower shall satisfy each of the following conditions precedent:

(a) Fees and Expenses. The Borrower shall have paid all fees owed to the Agent
and reimbursed the Agent for all reasonable costs, disbursements and expenses
due and payable hereunder on or before the Closing Date, including, without
limitation, the Agent’s counsel fees provided for in Section 11.2(a) hereof.

(b) Documents. The Agent shall have received all of the following, each duly
executed and delivered and dated the Closing Date, or such earlier date as shall
be satisfactory to the Agent, each in form and substance satisfactory to the
Agent in its sole determination:

(1) Financing Agreements. This Agreement, the Revolving Credit Note, the Term
Loan Note, the Pledge Agreement, the Intellectual Property Security Agreement,
the Guaranty and such other Financing Agreements as the Agent may require.

(2) Resolutions; Incumbency and Signatures. Copies of resolutions of the Board
of Directors of the Borrower authorizing or ratifying the execution, delivery
and performance by the Borrower of this Agreement, the Financing Agreements to
which the Borrower is a party and any other document provided for herein or
therein to be executed by Borrower, certified by a Duly Authorized Officer. A
certificate of a Duly Authorized Officer certifying the names of the officers of
the Borrower authorized to make a borrowing request and sign this Agreement and
the Financing Agreements to which the Borrower is a party, together with a
sample of the true signature of each such officer; the Agent may conclusively
rely on each such certificate until formally advised by a like certificate of
any changes therein.

(3) Consents. Certified copies of all documents evidencing any necessary
consents and governmental approvals, if any, with respect to this Agreement, the
Financing Agreements, and any other documents provided for herein or therein to
be executed by Borrower.

(4) Projected EBITDA. An annual projection for the Fiscal Year 2010 showing the
Projected EBITDA, which shall be in form and substance satisfactory to Agent.

(5) Invoice Form. A sample invoice form, in form and substance satisfactory to
Agent.

(6) Internal Revenue Service Forms. Internal Revenue Service Forms 941 and 8821
for Borrower.

(7) Financial Condition Certificate. A Financial Condition Certificate, in form
and substance satisfactory to the Agent, signed on behalf of the Borrower by a
Duly Authorized Officer of the Borrower.

(8) Constitutive Documents. Certified copy of the Borrower’s Certificate of
Incorporation, certified by the Delaware Secretary of State as of a recent date,
together with a good standing certificate from such Secretary of State and a
good standing certificate from the Secretaries of State (or the equivalent
thereof) of each other State in which the Borrower is required to be qualified
to transact business. A true, correct and complete copy of the Bylaws of the
Borrower, certified by a Duly Authorized Officer of such entity, shall also be
delivered to the Agent on the Closing Date.

 

- 25 -



--------------------------------------------------------------------------------

 

(9) Control Agreements. The signed Control Agreements in form and substance
satisfactory to Agent.

(10) UCC Financing Statements; Termination Statements; UCC Searches; Payoff
Letters. UCC Financing Statements, as requested by the Agent, naming the
Borrower as debtor and the Agent as secured party with respect to the
Collateral, together with such UCC termination statements, USPTO releases and
terminations, and payoff letters necessary to release all Liens and other rights
in favor of any Person, if any, in any of the Collateral for a security interest
in favor the Agent securing the Liens and the Permitted Liens, and other
documents as the Agent deems necessary or appropriate, shall have been filed in
all jurisdictions that the Agent deems necessary or advisable.

(11) Insurance Certificates. Certificates from the Borrower’s insurance carriers
evidencing that all required insurance coverage is in effect, each designating
the Agent as “Lender’s Loss Payee” and additional insured thereunder,
respectively.

(12) Collateral Report. A Collateral Report, signed on behalf of the Borrower by
a Duly Authorized Officer.

(13) Schedule of Accounts Payable. An initial Schedule of Accounts Payable,
certified on behalf of the Borrower by a Duly Authorized Officer.

(14) Other. Such other documents, certificates and instruments as the Agent may
reasonably request.

(c) Certificate. The Agent shall have received a certificate signed on behalf of
the Borrower by a Duly Authorized Officer and dated the Closing Date certifying
satisfaction of the conditions specified in Sections 5.1 and 5.2 hereof.

(d) Closing Fee. The Borrower shall have paid the Agent (for the benefit of the
Lenders in accordance with their Pro Rata Share) the first installment of the
Closing Fee in the amount of $57,500.

5.3 Post Closing Deliverables. On or prior to December 2, 2010, the Borrower
shall deliver the following to the Agent in form and substance satisfactory to
the Agent and the Lenders (the failure to satisfy the conditions set forth in
this Section 5.3 on or prior to December 2, 2010 shall, in the Agent’s
discretion and upon five (5) days prior written notice to the Borrower, result
in an Event of Default hereunder):

(a) Real Estate Loan Documents. The Landlord’s Waivers, The Mortgage,
Environmental Indemnity Agreement and the Assignment of Rents and Leases.

 

- 26 -



--------------------------------------------------------------------------------

 

(b) Title Insurance. A title insurance policy in the form of ALTA Form Mortgagee
Title Insurance Policy shall be issued by an insurer (reasonably acceptable to
the Agent) in favor of the Agent for the Real Estate. The title insurance policy
shall contain such endorsements as deemed appropriate by the Agent that are
available in the State of Maine. Copies of all documents of record concerning
the Real Estate as identified on the commitment for the ALTA Policy referred to
above.

(c) Survey. An ALTA plat of survey shall be prepared for the Real Estate along
with an affidavit of no change addressed to Agent and the title insurer.

(d) Appraisal. An appraisal prepared by an independent appraiser of the Real
Estate, which appraisal shall satisfy the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act, if applicable, and shall
evidence compliance with the supervisory loan-to-value limits set forth in the
Federal Deposit Insurance Corporation Improvement Act of 1991, if applicable.
The appraiser and each appraisal (and the results thereof) shall be satisfactory
to the Agent in its sole and absolute determination.

6. COLLATERAL.

6.1 Security Interest. As security for the prompt and complete payment and
performance of all of the Liabilities when due or declared due, the Borrower
hereby grants, pledges, conveys and transfers to the Agent a continuing security
interest in and to all of the Borrower’s right, title and interest in and to the
following property and interests in property, whether now owned or existing or
hereafter owned, arising or acquired, and wheresoever located (collectively, the
“Collateral”): (a) all of the assets and personal property of the Borrower, and
all of Borrower’s Accounts, contract rights, General Intangibles, tax refunds,
chattel paper, instruments, notes, letters of credit, bills of lading, warehouse
receipts, shipping documents, documents and documents of title, and all of the
Borrower’s Tangible Chattel Paper, Documents, Electronic Chattel Paper,
Letter-of-Credit Rights, Software, Supporting Obligations, Payment Intangibles,
and Goods (each as defined in the Code); (b) all of the Borrower’s Inventory,
motor vehicles, trucks, and Equipment; (c) all of Borrower’s Deposit Accounts
and other deposit accounts (general or special) with any financial institution
with which the Borrower maintains deposits; (d) all of the Borrower’s monies,
and any and all other property and interests in property of the Borrower,
including, without limitation, Investment Property, Instruments, Security
Entitlements, Uncertificated Securities, Certificated Securities, Financial
Assets, Chattel Paper and Documents (each as defined in the Code), now or
hereafter coming into the actual possession, custody or control of the Agent or
any agent or affiliate of the Agent in any way or for any purpose (whether for
safekeeping, deposit, custody, pledge, transmission, collection or otherwise),
and, independent of and in addition to the Agent’s rights of setoff (which the
Borrower acknowledges), the balance of any account or any amount that may be
owing from time to time by the Agent to the Borrower; (e) all insurance proceeds
of or relating to any of the foregoing property and interests in property, and
any key man life insurance policy covering the life of any officer or employee
of Borrower; (f) all proceeds and profits derived from the operation of the
Borrower’s business; (g) all of the Borrower’s books and records, computer
printouts, manuals and correspondence relating to any of the foregoing and to
the Borrower’s business; and (h) all accessions, improvements and additions to,
substitutions for, and replacements, products, profits and proceeds of any of
the foregoing; provided that the Collateral shall not include the Excluded
Collateral. Notwithstanding any provision contained herein or in any Financing
Agreement, the security interest granted to the Agent herein shall be in favor
of (i) the First Lien Lenders on a first priority basis and (ii) the Second Lien
Lenders on a second priority basis (junior in all right to that of the First
Lien Lenders).

 

- 27 -



--------------------------------------------------------------------------------

 

6.2 Preservation of Collateral and Perfection of Security Interests Therein. The
Borrower agrees that it shall execute and deliver to the Agent, concurrently
with the execution of this Agreement, and at any time or times hereafter at the
request of the Agent instruments and documents as the Agent may request, in a
form satisfactory to the Agent, to perfect and keep perfected the Liens in the
Collateral or to otherwise protect and preserve the Collateral and the Agent’s
Liens therein (including, without limitation, if and as applicable, financing
statements, and the Borrower shall pay the cost of filing or recording the same
in all public offices deemed necessary by the Agent). If the Borrower fails to
do so, the Agent is authorized to sign any such financing statements (or, if no
signature is required in the filing jurisdiction, file such financing statements
without the Borrower’s signature) as the Borrower’s agent. The Borrower further
agrees that a carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement.

6.3 Loss of Value of Collateral. The Borrower agrees to immediately notify the
Agent of any material loss or depreciation in the value of the Collateral or any
portion thereof.

6.4 Right to File Financing Statements. Notwithstanding anything to the contrary
contained herein, the Agent may at any time and from time to time file financing
statements, continuation statements and amendments thereto that describe the
Collateral in particular or as “all assets” of the Borrower or words of similar
effect, and which contain any other information required by the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether the Borrower is an organization, the
type of organization and any organization identification number issued to the
Borrower. The Borrower agrees to furnish any such information to the Agent
promptly upon request. Any such financing statements, continuation statements or
amendments may be signed by the Agent on behalf of the Borrower and may be filed
at any time with or without signature and in any jurisdiction as reasonably
determined by the Agent. The Agent agrees to use its reasonable efforts to
notify the Borrower of the Agent taking any such action provided in this
Section; provided, however, the Borrower agrees that the failure of the Agent to
so notify the Borrower for any reason shall not in any way invalidate the
actions taken by the Agent pursuant to this Section.

6.5 Third Party Agreements. The Borrower shall at any time and from time to time
take such steps as the Agent may reasonably require for the Agent: (i) to obtain
an acknowledgment, in form and substance reasonably satisfactory to the Agent,
of any third party having possession of any of the Collateral that the third
party holds for the benefit of the Agent, (ii) to obtain “control” (as defined
in the Code) of any Investment Property, Deposit Accounts, Letter of Credit
Rights or Electronic Chattel Paper (each as defined in the Code), with a Control
Agreement to be in form and substance reasonably satisfactory to the Agent, and
(iii) otherwise to ensure the continued perfection and priority of the Agent’s
security interest in any of the Collateral and of the preservation of its rights
therein.

 

- 28 -



--------------------------------------------------------------------------------

 

6.6 All Loans One Obligation; Cross-Default and Cross-Collateralization. The
Borrower acknowledges and agrees that all of the Liabilities are to be
cross-defaulted and cross-collateralized by all of the Collateral, but subject
to the priorities set forth in Section 6.1 hereof. Payment of all sums to be
paid by Borrower to Agent under this Agreement shall be secured by, among other
things, this Agreement and the Financing Agreements.

6.7 Commercial Tort Claim. If the Borrower shall at any time hereafter acquire a
Commercial Tort Claim (as defined in the Code) with damages in excess of
$50,000, the Borrower shall promptly notify the Agent of same in a writing
signed by the Borrower (describing such claim in reasonable detail) and grant to
the Agent in such writing (at the sole cost and expense of the Borrower) a
continuing, first-priority security interest therein and in the proceeds
thereof, with such writing to be in form and substance satisfactory to the Agent
in its sole and absolute determination.

7. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants that as of the date of this Agreement, and
(except to the extent a representation and warranty is specifically made as of
the Closing Date) continuing as long as any Liabilities remain outstanding, and
(even if there shall be no such Liabilities outstanding) as long as this
Agreement remains in effect:

7.1 Existence. The Borrower is a corporation duly incorporated, validly existing
and in good standing under the laws of its state of incorporation. The Borrower
is duly qualified and in good standing as a foreign corporation authorized to do
business in each jurisdiction where such qualification is required because of
the nature of its activities or properties, except where the failure to so
qualify would not reasonably be expected to have a Material Adverse Change. The
Borrower has all requisite power to carry on its business as now being conducted
and as proposed to be conducted.

7.2 Corporate Authority. The execution and delivery by the Borrower of this
Agreement and all of the other Financing Agreements to which Borrower is a party
and the performance of its obligations hereunder and thereunder: (i) are within
its corporate powers; (ii) are duly authorized by the Board of Directors of the
Borrower; and (iii) are not in contravention of the terms of its Certificate of
Incorporation, Bylaws, or of an indenture, agreement or undertaking to which it
is a party or by which it or any of its property is bound. The execution and
delivery by the Borrower of this Agreement and all of the other Financing
Agreements to which it is a party and the performance of its obligations
hereunder and thereunder: (i) do not require any governmental consent,
registration or approval; (ii) do not contravene any contractual or governmental
restriction binding upon it; and (iii) will not, except in favor of Agent,
result in the imposition of any Lien upon any property of Borrower under any
existing indenture, mortgage, deed of trust, loan or credit agreement or other
material agreement or instrument to which it is a party or by which it or any of
its property may be bound or affected.

7.3 Binding Effect. This Agreement and all of the other Financing Agreements to
which the Borrower is a party are the legal, valid and binding obligations of
the Borrower and are enforceable against the Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditor’s rights and
remedies generally.

 

- 29 -



--------------------------------------------------------------------------------

 

7.4 Financial Data. All income statements, balance sheets, cash flow statements,
and other financial statements which have been or shall hereafter be furnished
to the Agent for the purposes of or in connection with this Agreement do and
will present fairly in all material respects in accordance with GAAP,
consistently applied, the financial condition of the Borrower as of the dates
thereof and the results of its operations for the period(s) covered thereby.

7.5 Collateral. All of the Borrower’s assets and property (including, without
limitation, the Collateral (but excluding the Excluded Collateral)) is and will
continue to be owned by Borrower, has been fully paid for and is free and clear
of all Liens other than a security interest in favor of Agent securing the
Liabilities and the Permitted Liens. All tangible Collateral (other than motor
vehicles and Inventory in transit) is kept only at the location of the Borrower
set forth in Schedule 4.1 attached hereto or such other location after the
Closing Date as Borrower may have after complying with the terms of Section 8.9
hereof. No financing statement or other document similar in effect covering all
or any part of the Collateral is lawfully on file in any recording or filing
office other than in favor of Agent, Borrower’s existing lender which will be
terminated on the Closing Date or which relates to a Permitted Lien

7.6 Principal Place of Business; State of Incorporation. Subject to and as
permitted by Section 8.9, the principal place of business and chief executive
office of the Borrower is located in Carlsbad, California, at the addresses set
forth on the UCC financing statement pre-filed by the Agent. The books and
records of the Borrower and all records of account are located at the principal
place of business and chief executive office of the Borrower.

7.7 Other Names. As of the Closing Date, the Borrower has not used any name
(including, without limitation, any tradename, tradestyle, assumed name,
division name or any similar name), other than the names as identified in the
Preamble hereto.

7.8 Tax Liabilities. The Borrower has filed all material federal, state and
local tax reports and returns required by any law or regulation to be filed by
it, except for extensions duly obtained, and has either duly paid all taxes,
duties and charges indicated due on the basis of such returns and reports, or
made adequate provision for the payment thereof, or is contesting such taxes in
good faith by appropriate proceedings (and has reserved appropriate funds
adequate for the payment thereof if determined to be due and owing), and the
assessment of any material amount of additional taxes in excess of those paid
and reported is not reasonably expected.

7.9 Loans. Except as otherwise permitted by Section 9.2 hereof, the Borrower is
not obligated on any loans or other Indebtedness.

7.10 Margin Securities. The Borrower does not own any margin securities and none
of the Loans advanced hereunder will be used for the purpose of purchasing or
carrying any margin securities or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase any margin securities or
for any other purpose not permitted by Regulation U of the Board of Governors of
the Federal Reserve System. If requested by the Agent, if at any time
applicable, the Borrower will furnish the Agent with a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in said
Regulation.

 

- 30 -



--------------------------------------------------------------------------------

 

7.11 Subsidiaries. Each of Trask and Penobscot has no Subsidiaries. The sole
Subsidiaries of Phoenix are (i) Penobscot, (ii) Trask, (iii) PXG Canada Inc.,
(iv) Phoenix Delaware Acquisition, Inc. and (v) Belt Company f/k/a Chambers Belt
Company.

7.12 Litigation and Proceedings. As of the date hereof, no judgments are
outstanding against the Borrower, nor is there pending or, to the best of the
Borrower’s knowledge after diligent inquiry, threatened, any litigation, suit,
action, contested claim, or federal, state or municipal governmental proceeding
by or against the Borrower which if adversely determined against Borrower would
reasonably be expected to have a Material Adverse Change.

7.13 Other Agreements. The Borrower is not in default under or in breach of any
material agreement, contract, lease, or commitment to which it is a party or by
which it is bound. The Borrower does not know of any dispute regarding any of
its agreements, contracts, instruments, leases or commitments (individually or
in the aggregate) that could reasonably be expected to have a Material Adverse
Effect.

7.14 Compliance with Laws and Regulations. The execution and delivery by the
Borrower of this Agreement and all of the other Financing Agreements to which it
is a party and the performance of the Borrower’s obligations hereunder and
thereunder are not in contravention of any law, rule or regulation. The Borrower
has obtained all licenses, authorizations, approvals and permits necessary in
connection with the operation of its business. The Borrower is in compliance
with all laws, orders, rules, regulations and ordinances of all federal,
foreign, state and local governmental authorities applicable to it and its
business, operations, property, and assets.

7.15 Intellectual Property. As of the Closing Date, other than as listed on the
Intellectual Property Security Agreement, the Borrower does not own or otherwise
possess any patents, patent applications, registered copyrights, registered
trademarks, trademark applications, registered trade names, or service marks. To
Borrower’s knowledge, none of its intellectual property infringes on the rights
of any other Person.

7.16 Environmental Matters. (a) The Borrower has not Managed Hazardous
Substances on or off its property other than in compliance with Environmental
Laws, except to the extent any such non-compliance could reasonably be expected
to not result in a Material Adverse Effect; (b) The Borrower has complied in all
material respects with Environmental Laws regarding transfer, construction on
and operation of its business and Property, including, but not limited to,
notifying authorities, observing restrictions on use, transferring, modifying or
obtaining permits, licenses, approvals and registrations, making required
notices, certifications and submissions, complying with financial liability
requirements, Managing Hazardous Substances and Responding to the presence or
Release of Hazardous Substances connected with operation of its business or
Property; (c) The Borrower does not have any contingent liability with respect
to the Management of any Hazardous Substance that could reasonably be expected
to result in a Material Adverse Effect; (d) During the term of this Agreement,
the Borrower shall not permit others to, Manage, whether on or off Borrower’s
Property, Hazardous Substances; (e) The Borrower shall take prompt action in
material compliance with Environmental Laws to Respond to the on-site or
off-site Release of Hazardous Substances connected with operation of its
business or Property; and (f) The Borrower has not received any Environmental
Notice. The

 

- 31 -



--------------------------------------------------------------------------------

Borrower has complied in all material respects with Environmental Laws regarding
transfer, construction on and operation of its business and property, including,
but not limited to, notifying authorities, observing restrictions on use,
transferring, modifying or obtaining permits, licenses, approvals and
registrations, making required notices, certifications and submissions,
complying with financial liability requirements, Managing Hazardous Substances
and Responding to the presence or Release of Hazardous Substances connected with
operation of its business or property.

7.17 Disclosure. None of the representations or warranties made by the Borrower
herein or in any Financing Agreement to which the Borrower is a party and no
other written information provided or statements made by the Borrower or its
representatives to the Agent contains any untrue statement of a material fact or
knowingly omits to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Borrower has disclosed to the Agent all facts of which the
Borrower has knowledge which are reasonably likely to result in a Material
Adverse Effect.

7.18 Pension Related Matters. Each employee pension plan (other than a
multiemployer plan within the meaning of Section 3(37) of ERISA and to which the
Borrower or any ERISA Affiliate has or had any obligation to contribute (a
“Multiemployer Plan”)) maintained by the Borrower or any of its ERISA Affiliates
to which Title IV of ERISA applies and (a) which is maintained for employees of
the Borrower or any of its ERISA Affiliates or (b) to which the Borrower or any
of its ERISA Affiliates made, or was required to make, contributions at any time
within the preceding five (5) years (a “Plan”), complies, and is administered in
accordance, with its terms and all material applicable requirements of ERISA and
of the Internal Revenue Code of 1986, as amended, and any successor statute
thereto (the “Tax Code”), and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Tax Code setting forth
those requirements. No “Reportable Event” or “Prohibited Transaction” (as each
is defined in ERISA) or withdrawal from a Multiemployer Plan caused by the
Borrower has occurred and no funding deficiency described in Section 302 of
ERISA caused by the Borrower exists with respect to any Plan or Multiemployer
Plan which could have a Material Adverse Effect. The Borrower and each ERISA
Affiliate has satisfied all of their respective funding standards applicable to
such Plans and Multiemployer Plans under Section 302 of ERISA and Section 412 of
the Tax Code and the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA (“PBGC”) has not
instituted any proceedings, and there exists no event or condition caused by the
Borrower which would constitute grounds for the institution of proceedings by
PBGC, to terminate any Plan or Multiemployer Plan under Section 4042 of ERISA
which could have a Material Adverse Effect.

7.19 Perfected Security Interests. The Lien in favor of the Agent provided
pursuant to Section 6.1 hereof is a valid and perfected first priority security
interest in the Collateral (subject to Permitted Liens), and all filings (where
filing is the method to perfect such Lien) have been duly taken.

7.20 Broker’s Fees. The Borrower does not have any obligation to any Person in
respect of any finder’s, brokers or similar fee in connection with the Loans or
this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

 

7.21 Investment Company Act. The Borrower is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

7.22 Labor Matters. There are no strikes or other labor disputes, grievances,
controversies or other labor or union troubles pending or, to the knowledge of
Borrower, threatened against Borrower. Hours worked and payments made to the
employees of the Borrower have not been in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters. All payments due from
the Borrower, or for which any claim may be made against Borrower, on account of
wages and employee and retiree health and welfare insurance and other benefits
have been paid or accrued as a liability on Borrower’s books, as the case may
be.

7.23 USA Patriot Act. The Borrower is not identified in any list of known or
suspected terrorists published by any United States government agency
(collectively, as such lists may be amended or supplemented from time to time,
referred to as the “Blocked Persons Lists”) including, without limitation,
(a) the annex to Executive Order 13224 issued on September 23, 2001, and (b) the
Specially Designated Nationals List published by the Office of Foreign Assets
Control.

7.24 Absence of Foreign or Enemy Status. The Borrower is not an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act (50 U.S.C. App. §§ 1 et seq.), as amended. The Borrower is not in
violation of, nor will the use of any of the Loans violate, the Trading with the
Enemy Act, as amended, or any executive orders, proclamations or regulations
issued pursuant thereto, including, without limitation, regulations administered
by the Office of Foreign Asset Control of the Department of the Treasury (31
C.F.R. Subtitle B, Chapter V).

7.25 Line of Business. The Borrower shall not change its line of business from
what exists as of the Closing Date. All assets of the Borrower to operate the
business are held by the Borrower. No other Person holds any assets of the
Borrower utilized in any way to operate or own the business.

8. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, as long as any Liabilities of the
Borrower remain outstanding, and (even if there shall be no such Liabilities
outstanding) as long as this Agreement remains in effect:

8.1 Reports, Certificates and Other Information. The Borrower shall deliver to
the Agent:

(a) Financial Statements. On or before the one hundred twentieth (120th) day
after the Borrower’s Fiscal Year, a copy of the annual financial statements of
the Borrower consisting of, at least, balance sheets and statements of income
and cash flow for such period, prepared in conformity with GAAP, audited by
independent certified public accountants of recognized standing selected by the
Borrower with the Agent’s reasonable consent, together with a certificate from
such accountants containing a computation of, and showing compliance with, each
of the financial ratios contained in Section 9.12 hereof (substantially in the
form of Exhibit A).

 

- 33 -



--------------------------------------------------------------------------------

 

(b) Interim Reports. On or before the thirtieth (30th) day after the end of each
calendar month, a copy of unaudited financial statements of the Borrower
prepared in accordance with GAAP and in a manner consistent with the financial
statements referred to in Section 8.1(a) hereof (except for normal year-end
adjustments and lack of footnotes), signed on behalf of the Borrower by a Duly
Authorized Officer and consisting of, at least, an income statement, a balance
sheet, and statement of cash flow as at the close of such month and statements
of earnings for such month and for the period from the beginning of such Fiscal
Year to the close of such month. The monthly financials required herein shall be
accompanied by evidence of compliance with the financial ratios provided in
Section 9.12 hereof.

(c) Inventory Report and Schedule of Accounts. On or before Thursday of each
week, an Inventory Report and a Schedule of Accounts as of the last day of the
immediately preceding week, each in form and substance reasonably satisfactory
to the Agent.

(d) Notice of Default, Litigation Matters or Adverse Change in Business.
(a) Forthwith upon learning of the occurrence of any of the following, written
notice thereof which describes the same and the steps being taken by the
Borrower with respect thereto: (i) the occurrence of a Default or an Event of
Default, or (ii) any Material Adverse Change. (b) Within five (5) Business Days
of learning of the occurrence of the following, written notice thereof which
describes the same and the steps being taken by the Borrower with respect
thereto: the institution or threatened institution of, or any adverse
determination in, any litigation, arbitration proceeding or governmental
proceeding in which any injunctive relief is sought or in which money damages in
excess of $25,000 are sought.

(e) Insurance Reports. (i) At any time after a Default and upon the request of
the Agent, a certificate signed by a Duly Authorized Officer that summarizes the
property, casualty, and liability insurance policies carried by the Borrower and
that certifies that the Agent is the named additional insured and loss payee of
all property and casualty insurance policies (such certificate to be in form and
substance satisfactory to the Agent), and (ii) written notification of any
material change in any such insurance by the Borrower within five (5) Business
Days after receipt of any notice (whether formal or informal) of such change by
any of its insurers.

(f) Collateral Report. On or before Thursday of each week, a duly completed
collateral report/borrowing base certificate for both the First Lien Borrowing
Base and the Second Lien Borrowing Base in form and substance satisfactory to
the Agent (the “Collateral Report”), relating to the immediately preceding week,
in form and substance reasonably satisfactory to the Agent and signed on behalf
of the Borrower by a Duly Authorized Officer.

(g) Schedule of Accounts Payable. On or before Thursday of each week, a Schedule
of Accounts Payable as of the last day of the immediately preceding week, each
in form and substance reasonably satisfactory to Agent.

 

- 34 -



--------------------------------------------------------------------------------

 

(h) Projected EBITDA. On or before the end of Borrower’s Fiscal Year, an annual
projection for the next Fiscal Year showing the Projected EBITDA, which shall be
in form and substance satisfactory to Agent. In no event shall Projected EBITDA
in any Fiscal Year be less than the prior Fiscal Year’s Projected EBITDA.

(i) Affiliate Transactions. Upon the Agent’s reasonable request from time to
time, a reasonably detailed description of each of the material transactions
between the Borrower and any of its Affiliates during the time period reasonably
requested by the Agent, which shall include, without limitation, the amount of
money either paid or received, as applicable, by the Borrower in such
transactions.

(j) Business Plan. For each Fiscal Year, the Borrower will deliver to the
Lenders an annual business plan (“Annual Business Plan”). The Annual Business
Plan will set forth a description, timeline and budget for major projects
related to the operation of Borrower’s business, including but not limited to
budgeted capital expenditures, projected acquisitions and divestitures outside
the ordinary course of business, new lines of business, capital
restructuring and supply chain management; provided, however, the Annual
Business Plan will not include issues related to the day-to-day management of
the Borrower. Borrower will deliver to Lenders the final Annual Business Plan
for Fiscal Year 2011 on or before January 1, 2011. With respect to each Fiscal
Year (including Fiscal Year 2011), Borrower will prepare a draft of an annual
business plan (“Draft Plan”) and deliver such Draft Plan to Lenders no later
than thirty (30) days before the beginning of the applicable Fiscal Year. The
Lenders will have the opportunity to make recommendations. Once a Draft Plan is
so revised, it will be the “Annual Business Plan” for the applicable Fiscal
Year. The Borrower shall not act (or fail to act) in a manner inconsistent with
the Annual Business Plan without the prior written consent of the Lenders (which
consent may be granted or withheld in the Lenders’ sole and absolute
discretion). Borrower will provide Lenders with written notice before taking
actions that vary from the Annual Business Plan.

(k) Invoices. On or before 5:00 p.m. (central standard time) on a daily basis, a
copy of all invoices from the ten Account Debtors of the Borrower accounting for
the largest amount of sales by the Borrower to such Account Debtors, as well as
a copy of all invoices from any Account Debtors representing sales in excess of
$1,000.

(l) Riedman Shares. On or prior to 30 days before such transfer, the Borrower
shall deliver to the Agent and the Lenders notice of any intended transfer by
James Riedman or any of his Affiliates of any capital stock of Phoenix.

(m) Other Information. Such other information, certificates, schedules, exhibits
or documents (financial or otherwise) concerning the Borrower and its
operations, business, properties, condition or otherwise as the Agent may
reasonably request from time to time.

8.2 Inspection; Audit Fees. The Agent, or any Person designated by the Agent in
writing from time to time, shall have the right: (a) from time to time
hereafter, to call and visit at the Borrower’s place or places of business (or
any other place where the Collateral or any information relating thereto is kept
or located) during ordinary business hours and, prior to any

 

- 35 -



--------------------------------------------------------------------------------

Default, upon reasonable advance notice (and after and during the continuance of
a Default, at any time without the requirement of any advance notice), (i) to
inspect, audit, examine, check and make copies of and extracts from the
Borrower’s books, records, journals, orders, receipts and any correspondence and
other data relating to its business, operations, and property, and to any
transactions between the parties hereto; and (ii) to discuss the affairs,
finances and business of the Borrower with any of the Duly Authorized Officers
or other employees of the Borrower, and (b) to make such verification concerning
the Collateral (provided, that , unless a Default exists, verification of
Accounts will be in writing) and conduct appraisals of the Inventory as the
Agent may consider reasonable under the circumstances. So long as a Default or
Event of Default shall have occurred and is continuing, the Borrower agrees to
pay on demand all reasonable costs, expenses and fees incurred by Agent in
connection with any inspections, examinations, or audits of the Borrower
performed by the Agent under this Section 8.2. If no Default or Event of Default
has occurred and is continuing, then the amount of costs, expenses and fees
incurred by Agent in connection with any inspections, examinations, or audits of
the Borrower performed by the Agent under this Section 8.2 to be paid by the
Borrower shall be limited to $4,500 three times per calendar year. All such
amounts incurred by the Agent hereunder shall bear interest at the Default Rate
and shall be additional Liabilities of the Borrower to the Agent, secured by the
Collateral, if not promptly paid upon the request of the Agent.

8.3 Conduct of Business. The Borrower shall maintain its corporate existence,
shall maintain in full force and effect all licenses, permits, authorizations,
bonds, franchises, leases, patents, trademarks and other intellectual property,
contracts and other rights necessary to the conduct of its business, shall
continue in, and limit its operations to, the same general line of business as
that currently conducted and shall comply with all applicable laws, orders,
regulations and ordinances of all federal, foreign, state and local governmental
authorities. The Borrower shall keep proper books of record and account in which
full and true entries will be made of all dealings or transactions of or in
relation to the business and affairs of the Borrower, in accordance with GAAP,
consistently applied.

8.4 Claims and Taxes. The Borrower agrees to indemnify and hold the Agent
harmless from and against any and all claims, demands, liabilities, losses,
damages, penalties, costs and expenses (including, without limitation,
reasonable attorneys’ fees) relating to or in any way arising out of the
possession, use, operation or control of the Borrower’s property and assets,
including, without limitation, the Collateral. The Borrower agrees to pay or
cause to be paid all license fees, bonding premiums and related taxes and
charges and shall pay or cause to be paid all of the Borrower’s real and
personal property taxes, assessments and charges and all of the Borrower’s
franchise, income, unemployment, use, excise, old age benefit, withholding,
sales and other taxes and other governmental charges assessed against the
Borrower, or payable by the Borrower, at such times and in such manner as to
prevent any penalty from accruing or any Lien from attaching to its property,
provided that the Borrower shall have the right to contest in good faith, by an
appropriate proceeding promptly initiated and diligently conducted, the
validity, amount or imposition of any such tax, assessment or charge, and upon
such good faith contest to delay or refuse payment thereof, if (a) the Borrower
establishes adequate reserves to cover such contested taxes, assessments or
charges, and (b) such contest does not have a Material Adverse Effect.

 

- 36 -



--------------------------------------------------------------------------------

 

8.5 State of Incorporation. The State of Delaware shall remain the state of
incorporation for Phoenix. The State of Maine shall remain the state of
incorporation for Penobscot. The State of Montana shall remain the state of
incorporation for Trask.

8.6 Liability Insurance. The Borrower shall maintain, at its expense, general
liability insurance in such amounts and with such deductibles as are acceptable
to the Agent in its reasonable determination and shall deliver to the Agent the
original (or a certified) copy of each policy of insurance and evidence of the
payment of all premiums therefor. Such policies of insurance shall contain an
endorsement showing the Agent as additional insured thereunder and providing
that the insurance company will give the Agent at least thirty (30) days prior
written notice before any such policy or policies of insurance shall be altered
or canceled.

8.7 Property Insurance. The Borrower shall, at its expense, keep and maintain
its assets insured against loss or damage by fire, theft, explosion, spoilage
and all other hazards and risks ordinarily insured against by other owners or
users of such properties in similar businesses in an amount at least equal to
the full insurable value of all such property. All such policies of insurance
shall be in form and substance reasonably satisfactory to the Agent. The
Borrower shall deliver to the Agent the original (or a certified) copy of each
policy of insurance and evidence of payment of all premiums therefor. Such
policies of insurance shall contain an endorsement, in form and substance
satisfactory to the Agent, showing the Agent as “Lender’s Loss Payee” and all
loss payable to the Agent, as its interests may appear, as provided in this
Section 8.7. Such endorsement shall provide that such insurance company will
give the Agent at least thirty (30) days prior written notice before any such
policy or policies of insurance shall be altered or canceled and that no act or
default of the Borrower or any other Person shall affect the right of the Agent
to recover under such policy or policies of insurance in case of loss or damage.
The Borrower hereby directs all insurers under such policies of insurance to pay
all proceeds of insurance policies directly to the Agent and the Agent shall, in
its reasonable discretion, either apply such proceeds against the Liabilities
(in such order as Agent, in its sole discretion, may determine) or permit the
Borrower to use such proceeds to restore or rebuild the damaged property. Upon
the occurrence and during the continuance of a Default or an Event of Default,
the Borrower irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent in writing to the
Borrower) as the Borrower’s true and lawful attorney-in-fact for the purpose of
making, settling and adjusting claims under all such policies of insurance,
endorsing the name of the Borrower on any check, draft, instrument or other item
of payment received by the Borrower or the Agent pursuant to any such policies
of insurance and for making all determinations and decisions with respect to
such policies of insurance.

UNLESS THE BORROWER PROVIDES THE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS AGREEMENT, THE AGENT MAY PURCHASE INSURANCE AT THE BORROWER’S
EXPENSE TO PROTECT THE AGENT’S INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY,
BUT NEED NOT, PROTECT THE INTERESTS OF THE BORROWER IN THE COLLATERAL. THE
COVERAGE PURCHASED BY THE AGENT MAY NOT PAY ANY CLAIMS THAT THE BORROWER MAKES
OR ANY CLAIM THAT IS MADE AGAINST THE BORROWER IN CONNECTION WITH THE
COLLATERAL. THE BORROWER MAY LATER CANCEL ANY SUCH INSURANCE PURCHASED BY THE
AGENT, BUT ONLY AFTER PROVIDING THE AGENT WITH EVIDENCE THAT THE BORROWER HAS
OBTAINED

 

- 37 -



--------------------------------------------------------------------------------

INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT THE AGENT MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE OBLIGATIONS SECURED HEREBY. THE COSTS OF THE INSURANCE MAY BE MORE
THAN THE COST OF INSURANCE THE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN.

8.8 Environmental. The Borrower shall promptly notify and furnish Agent with a
copy of any and all Environmental Notices which are received by it. The Borrower
shall take prompt and appropriate action in response to any and all such
Environmental Notices and shall promptly furnish Agent with a description of the
Borrower’s Response thereto. The Borrower shall (a) obtain and maintain all
permits required under all applicable federal, state, and local Environmental
Laws, except as to which the failure to obtain or maintain would not have a
Material Adverse Effect; and (b) keep and maintain the Property and each portion
thereof in compliance with, and not cause or permit the Property or any portion
thereof to be in violation of, any Environmental Law, except as to which the
failure to comply with or the violation of which, would not have a Material
Adverse Effect.

8.9 Change of Location, Name; Etc. Any of the Collateral may be moved to another
location within the continental United States (other than as disclosed to the
Agent in writing on the Closing Date) so long as: (a) the Borrower provides the
Agent with at least thirty (30) days prior written notice, (b) no Event of
Default then exists, and (c) the Borrower provides the Agent with, at Borrower’s
sole cost and expense, such financing statements, Landlord’s Waivers, bailee and
processor letters and other such agreements and documents (appropriately signed
by the respective parties thereto) as the Agent shall reasonably request. The
Borrower shall defend and protect the Collateral against and from all claims and
demands of all Persons at any time claiming any interest therein adverse to the
Agent. If the Borrower desires to change its name or principal place of business
and chief executive office, the Borrower shall notify the Agent thereof in
writing no later than thirty (30) days prior to such change and the Borrower
shall provide the Agent with, at Borrower’s sole cost and expense, such
financing statements, amendments and other documents as the Agent shall
reasonably request in connection with such change. If the Borrower shall decide
to change the location where its books and records are maintained, the Borrower
shall notify the Agent thereof in writing no later than thirty (30) days prior
to such change.

8.10 US Patriot Act. Borrower covenants to Agent that if Borrower becomes aware
that it or any of its Affiliates is identified on any Blocked Persons List,
Borrower shall immediately notify Agent in writing of such information. Borrower
further agrees that in the event any of them or any Affiliate is at any time
identified on any Blocked Persons List, such event shall be an Event of Default,
and shall entitle Agent to exercise any and all remedies provided in any
Financing Agreements or otherwise permitted by law. In addition, Agent may
immediately contact the Office of Foreign Assets Control and any other
government agency Agent deems appropriate in order to comply with its
obligations under any law, regulation, order or decree regulating or relating to
terrorism and international money laundering.

 

- 38 -



--------------------------------------------------------------------------------

 

8.11 Rights to Future New Securities Issuances. Subject to the terms and
conditions of this Subsection 8.11 and applicable securities laws and so long as
any Liabilities or commitment to extend credit hereunder exists, if the Borrower
proposes to offer or sell any New Securities, the Borrower shall first offer a
portion of such New Securities to each Lender up to a maximum amount so that if
purchased by the Lender such New Securities together with all other shares of
capital stock of Borrower owned by the Lender shall not exceed 1% of Borrower’
outstanding common stock on a fully diluted basis on the date of purchaser.

(a) Prior to issuing New Securities, the Borrower shall give notice (the “Offer
Notice”) to each Lender, stating (i) its bona fide intention to offer such New
Securities, (ii) the number of such New Securities to be offered, and (iii) the
price and terms, if any, upon which it proposes to offer such New Securities.

(b) By notification to the Borrower within fifteen (15) days after the Offer
Notice is given, each Lender may elect to purchase or otherwise acquire, at the
price and on the terms specified in the Offer Notice, up to the Lender’s ROFO
Pro Rata Share of such New Securities. The closing of any sale pursuant to this
Section 8.11 shall occur on the date the date of the initial sale of New
Securities described in the Offer Notice.

(c) If with respect to any offer of New Securities described in an Offer Notice
the Borrower does not enter into an agreement for the sale of such New
Securities, or if such agreement is not consummated, then.

(d) The right of first offer in this Subsection 8.11 shall not be applicable to
(i) issuances by the Borrower as a stock dividend payable in shares of common
stock, or upon any subdivision or split-up of the outstanding shares of common
stock; (ii) shares of common stock issued upon conversion of shares of preferred
stock issued as New Securities and previously subject to an Offer Notice;
(iii) shares of common stock issued by Borrower upon exercise of employee
options, restricted stock units or other employee incentive awards; (iv) shares
of common stock issued pursuant to the exercise of existing warrants; and
(v) securities issued pursuant to the acquisition of another corporation or
entity by the Borrower by way of merger, purchase of all or substantially all of
the assets of the corporation, stock for stock exchange or other reorganization
or recapitalization.

(e) Notwithstanding any provision hereof to the contrary, in lieu of complying
with the provisions of this Section 8.11, the Borrower may elect to give notice
to the Lenders within thirty (30) days after the issuance of New Securities.
Such notice shall describe the type, price, and terms of the New Securities.
Each Lender shall have twenty (20) days from the date notice is given to elect
to purchase up to the Lenders ROFR Pro Rata Sahre The closing of such sale shall
occur within fifteen (15) days of the date notice is given by the Lender.

8.12 Further Assurances. The Borrower shall, at its own cost and expense, cause
to be promptly and duly taken, executed, acknowledged and delivered all such
further acts, documents and assurances as may from time to time be necessary or
as the Agent may from time to time request in order to carry out the intent and
purposes of this Agreement and the other the Financing Agreements and the
transactions contemplated thereby, including all such actions to establish,
create, preserve, protect and perfect a first-priority Lien in favor of the
Agent on the

 

- 39 -



--------------------------------------------------------------------------------

Collateral (including Collateral acquired after the date hereof) (subject to
Permitted Liens), including on any and all assets of Borrower, whether now owned
or hereafter acquired, provided, however, the delivery of the original
certificates of title with respect to trucks and motor vehicles by Borrower
shall only be upon request of Agent following the occurrence and during the
continuance of an Event of Default.

9. NEGATIVE COVENANTS.

The Borrower covenants and agrees that as long as any Liabilities remain
outstanding, and (even if there shall be no such Liabilities outstanding) as
long as this Agreement remains in effect (unless the Agent shall give its prior
written consent thereto):

9.1 Encumbrances. The Borrower shall not create, incur, assume or suffer to
exist any Lien of any nature whatsoever on any of its assets or property,
including, without limitation, the Collateral (other than the Excluded
Collateral), other than the following (“Permitted Liens”): (a) Liens securing
the payment of taxes, either not yet due or the validity of which is being
contested in good faith by appropriate proceedings, and as to which the Borrower
shall, if appropriate under GAAP, have set aside on its books and records
adequate reserves, provided, that such contest does not have a material adverse
effect on the ability of the Borrower to pay any of the Liabilities, or the
priority or value of the Agent’s Lien in the Collateral (other than with respect
to Permitted Liens as provide herein); (b) deposits under workmen’s
compensation, unemployment insurance, social security and other similar laws;
(c) Liens in favor of the Agent; (d) liens imposed by law, such as mechanics’,
materialmen’s, landlord’s, warehousemen’s, carriers’ and other similar liens,
securing obligations incurred in the ordinary course of business that are not
past due for more than ten (10) calendar days, that are being contested in good
faith by appropriate proceedings and for which appropriate reserves have been
established or that are not yet due and payable; (e) Liens which arise by
operation of law in the ordinary course of business, other than Liens which
arise by operation of Environmental Laws; (f) zoning restrictions, building
codes, easements, rights of way, licenses, covenants and other similar
restrictions affecting the use of real Property; (g) Liens consisting of
judgment liens that are inferior in right to the Liens of Lender hereunder and
are with respect to judgments that do not constitute an Event of Default under
Section 10.1(d) hereof and (h) leases for personal property that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet that is for non-material equipment.

9.2 Indebtedness. Borrower shall not incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any Indebtedness, except
(a) the Liabilities, (b) trade obligations and normal accruals in the ordinary
course of business not yet due and payable; (c) reimbursement obligations with
respect to the Existing L/Cs or any replacement letters of credit (d) leases for
personal property that, in accordance with GAAP, would be required to be
classified and accounted for as a capital lease on a balance sheet that is for
non-material equipment and (e) unsecured inter-company indebtedness among
Phoenix, Trask and Penobscot.

9.3 Consolidations, Mergers or Acquisitions. The Borrower shall not be a party
to any merger, consolidation, or exchange of stock (which shall exclude the
Deregistration Transaction), or purchase or otherwise acquire all or
substantially all of the assets or stock of any class of, or any other evidence
of an equity interest in, or any partnership, limited liability company, or
joint venture interest in, any other Person, or sell, transfer, convey, assign
or lease all or any substantial part of its assets or property, or sell or
assign, with or without recourse, any receivables.

 

- 40 -



--------------------------------------------------------------------------------

 

9.4 Investments or Loans. The Borrower shall not make, incur, assume or permit
to exist any loans or advances, or any investments in or to any other Person,
except (a) investments in short-term direct obligations of the United States
Government, (b) investments in negotiable certificates of deposit issued by a
bank satisfactory to the Agent, payable to the order of the Borrower or to
bearer, (c) investments in commercial paper rated at least A-1 by Standard &
Poor’s Corporation or P-1 by Moody’s Investors Service, Inc., or carrying an
equivalent rating by a nationally recognized rating agency if both of the two
named rating agencies cease publishing ratings of investments, (d) investments
in cash or cash equivalents in Deposit Accounts in which the Agent holds a first
priority security interest, (e) investments in common stock of the Borrower in
connection with the Deregistration Transaction, (f) extensions or trade debt in
the ordinary course of business, (g) loans, advances and investments in
Subsidiaries, (h) loans or advances to employees in the ordinary course of
business not to exceed $50,000 in the aggregate at any one time outstanding and
(i) investments in securities in Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such Account Debtors.

9.5 Guarantees. The Borrower shall not guarantee, endorse or otherwise in any
way become or be responsible for obligations of any Person other than a
Subsidiary, whether by agreement to purchase the Indebtedness of any other
Person or through the purchase of goods, supplies or services, or maintenance of
working capital or other balance sheet covenants or conditions, or by way of
stock purchase, capital contribution, advance or loan for the purpose of paying
or discharging any Indebtedness or obligation of such other Person or otherwise,
except Borrower’s guarantee of obligations of its Subsidiaries and endorsements
of negotiable instruments for collection in the ordinary course of business.

9.6 Disposal or Sale of Property. The Borrower shall not sell, assign, lease,
transfer or otherwise dispose of any of its properties, assets and rights to any
Person except (a) sales of Inventory in the ordinary course of business,
(b) sales of Equipment being replaced in the ordinary course of business with
other Equipment with a fair market value and orderly liquidation value equal to
or greater than the Equipment being replaced, and (c) transfers or dispositions
of Excluded Collateral.

9.7 Use of Proceeds. The Borrower shall not use the proceeds of the Loans for
any purpose other than for working capital needs, and to repay in full the
existing lender of the Borrower.

9.8 Loans to Officers; Consulting and Management Fees. The Borrower shall not
make any loans to its officers, directors, stockholder, employees or Affiliates
or to any other Person, and the Borrower shall not pay any consulting,
management fees or similar fees to its officers, directors (other than standard
directors fees), stockholder, employees, or Affiliates or any other Person,
whether for services rendered to the Borrower or otherwise.

 

- 41 -



--------------------------------------------------------------------------------

 

9.9 Dividends and Stock Redemptions. Other than the Deregistration Transaction,
the Borrower shall not (a) declare, make or pay any dividend or other
distribution (whether in cash, property or rights or obligations) to or for the
benefit of any officer, director, stockholder, or any Affiliate; or (b) purchase
or redeem any of the capital stock of the Borrower (whether common, preferred,
or otherwise) or any options or warrants with respect thereto, declare or pay
any dividends or distributions thereon, or set aside any funds for any such
purpose.

9.10 Payments in Respect of Subordinated Debt. The Borrower shall not make any
payment in respect of any Indebtedness for borrowed money that is subordinated
to the Liabilities.

9.11 Transactions with Affiliates. The Borrower shall not transfer any cash or
property to any Affiliate or enter into any transaction, including, without
limitation, the purchase, lease, sale or exchange of property or the rendering
of any service to any Affiliate; provided, that the Borrower may transfer cash
or property to (a) Subsidiaries, and (b) Affiliates and enter into transactions
with Affiliates for fair value in the ordinary course of business pursuant to
terms that are no less favorable to the Borrower than the terms upon which such
transfers or transactions would have been made had such transfers or
transactions been made to or with a Person that is not an Affiliate.

9.12 Financial Covenant. The Borrower shall not permit:

(a) EBITDA to be less than ($900,000) for the fourth Fiscal Quarter of 2010;

(b) EBITDA to be less than ($600,000) for the first Fiscal Quarter of 2011
combined with the immediately preceding Fiscal Quarter;

(c) EBITDA to be less than ($600,000) for the second Fiscal Quarter of 2011
combined with the immediately preceding two Fiscal Quarters;

(d) EBITDA to be less than ($175,000) for the third Fiscal Quarter of 2011
combined with the immediately preceding three Fiscal Quarters; and

(e) EBITDA to be less than $100,000 for the fourth Fiscal Quarter of 2011
combined with the immediately preceding four Fiscal Quarters.

9.13 Change in Nature of Business. The Borrower shall not make any change in the
nature of Borrower’s business carried on as of the Closing Date.

9.14 Other Agreements. The Borrower shall not enter into any agreement
containing any provision which would be violated or breached by the performance
of its obligations hereunder or under any Financing Agreement to which Borrower
is a party or which would violate or breach any provision hereof or thereof, nor
shall the Borrower’s Bylaws or Certificate of Incorporation be amended or
modified in any way that would violate or breach any provision hereof or of any
Financing Agreement to which Borrower is a party; provided, prior to any
amendment or modification of the Borrower’s Bylaws or Certificate or
Incorporation, the Borrower shall furnish a true, correct and complete copy of
any such proposed amendment or modification to the Agent. The Borrower shall not
enter into any supply contracts with suppliers located in Asia or South America
without first discussing with the Lenders.

 

- 42 -



--------------------------------------------------------------------------------

 

9.15 Lock Box Account. The Borrower shall not establish or open any other
lockbox (other than the Lock Box Accounts) after the Closing Date.

10. DEFAULT, RIGHTS AND REMEDIES OF THE AGENT.

10.1 Event of Default. Any one or more of the following shall constitute an
“Event of Default” under this Agreement:

(a) the Borrower fails to pay any of its Liabilities when such Liabilities are
due, declared due or demanded by Agent;

(b) the Borrower fails or neglects to perform, keep or observe (i) any of the
negative covenants in Section 8.1, 8.2, 8.3, 8.5, 8.7 or Article 9 or (ii) any
other covenants, conditions or agreements set forth in this Agreement and such
failure or neglect shall continue for a period of twenty one (21) calendar days
following notice from Agent thereof;

(c) any representation or warranty heretofore, now or hereafter made by the
Borrower in connection with this Agreement or any of the other Financing
Agreements to which Borrower is a party is untrue, misleading or incorrect in
any material respect, or any schedule, certificate, statement, report, financial
data, notice, or writing furnished at any time by the Borrower to the Agent is
untrue, misleading or incorrect in any respect, on the date as of which the
facts set forth therein are stated or certified;

(d) a judgment, decree or order shall be rendered against the Borrower requiring
payment in excess of Twenty Five Thousand Dollars ($25,000) shall be rendered
against Borrower and such judgment or order shall remain unsatisfied or
undischarged and in effect for thirty (30) consecutive days without a stay of
enforcement or execution, provided that this clause (e) shall not apply to any
judgment for which Borrower is fully insured (except for customary deductibles)
and with respect to which the insurer has admitted liability;

(e) a notice of Lien, levy or assessment is filed or recorded with respect to
any of the assets of the Borrower (including, without limitation, the
Collateral), by the United States, or any department, agency or instrumentality
thereof, or by any state, county, municipality or other governmental agency or
any taxes or debts owing at any time or times hereafter to any one or more of
them become a Lien, upon any of the assets of the Borrower (including, without
limitation, the Collateral), provided that this clause (e) shall not apply to
any Liens, levies, or assessments which a Borrower is contesting in good faith
(provided Borrower has complied with the provisions of clauses (a) and (b) of
Section 8.4 hereof) or which relate to current taxes not yet due and payable;

(f) any portion of the Collateral is attached, seized, subjected to a writ or
distress warrant, or is levied upon, or comes within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors;

 

- 43 -



--------------------------------------------------------------------------------

 

(g) a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
the Borrower or any guarantor of the Liabilities, if any, or a proceeding under
any bankruptcy, reorganization, arrangement of debt, insolvency, readjustment of
debt or receivership law or statute is filed by the Borrower or any guarantor of
the Liabilities, if any, or the Borrower or any guarantor of the Liabilities, if
any, makes an assignment for the benefit of creditors, or the Borrower takes any
action to authorize any of the foregoing;

(h) the Borrower or any guarantor of the Liabilities, if any, voluntarily or
involuntarily dissolves or is dissolved, or its existence terminates or is
terminated;

(i) the Borrower or any guarantor of the Liabilities, if any, becomes insolvent
or the Borrower or any guarantor of the Liabilities, if any, fails generally to
pay its debts as they become due; other than aged payables

(j) the Borrower is enjoined, restrained, or in any way prevented by the order
of any court or any administrative or regulatory agency from conducting all or
any material part of its business affairs;

(k) a breach by the Borrower shall occur under any material agreement, document
or instrument whether heretofore, now or hereafter existing between the Borrower
and any other Person;

(l) there shall be instituted in any court criminal proceedings against the
Borrower, or the Borrower shall be indicted for any crime, in either case for
which forfeiture of a material amount of its property is a potential penalty;

(m) any change in the Chief Executive Officer or the Person in charge of finance
and sales for the Borrower from that as in effect on the Closing Date shall
occur and the Borrower shall fail to replace such Person within 30 days after
such change with a Person satisfactory to the Agent and the Lenders;

(n) James Riedman shall fail to directly or indirectly own less than 25% of the
issued and outstanding capital stock of Phoenix; provided however, that this
shall not constitute an Event of Default if James Riedman (i) owns less than
said amount as the result of the issuance of New Securities to which
Section 8.11 (“8.11 Rights to Future New Securities Issuances”) applies or is
not applicable due to the Lender ROFO Pro Rata Share having already been
exceeded, and (ii) directly or indirectly owns at least (A) 10% of the issued
and outstanding capital stock of Phoenix or (B) 5% of the issued and outstanding
capital stock of Phoenix and is a director of Phoenix;

(o) any Lien securing the Liabilities shall, in whole or in part, cease to be a
perfected first priority Lien (other than those subject to Permitted Liens);
this Agreement or any of the Financing Agreements to which the Borrower is a
party, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligations of the Borrower; or the Borrower shall directly or
indirectly, contest in any manner such effectiveness, validity, binding nature
or enforceability;

 

- 44 -



--------------------------------------------------------------------------------

 

(p) institution by the PBGC, the Borrower or any ERISA Affiliate of steps to
terminate any Plan or to organize, withdraw from or terminate a Multiemployer
Plan if as a result of such reorganization, withdrawal or termination, the
Borrower or any ERISA Affiliate could be required to make a contribution to such
Plan or Multiemployer Plan, or could incur a liability or obligation to such
Plan or Multiemployer Plan, or (ii) a contribution failure occurs with respect
to any Plan sufficient to give rise to a lien under ERISA; and/or

(p) a Material Adverse Change shall occur; provided, however, with respect to
subparagraph (c) in the definition of “Material Adverse Change” in Section 1.1
hereof, such circumstance shall have occurred since September 30, 2010.

10.2 Acceleration. Upon the occurrence of any Event of Default described in
Sections 10.1(g), (h), or (i), the Revolving Loan Commitment and Term Loan
Commitment (if it has not theretofore terminated) shall automatically and
immediately terminate and all of the Liabilities shall immediately and
automatically, without presentment, demand, protest or notice of any kind (all
of which are hereby expressly waived), be immediately due and payable; and upon
the occurrence and during the continuance of any other Event of Default, the
Agent may at its sole option declare the Revolving Loan Commitment (if it has
not theretofore terminated) to be terminated and any or all of the Liabilities
may, at the sole option of the Agent, and without presentment, demand, protest
or notice of any kind (all of which are hereby expressly waived), be declared,
and thereupon shall become, immediately due and payable, whereupon the Revolving
Loan Commitment shall immediately terminate. Upon the occurrence and during the
continuance of any Event of Default the Agent may, at its option, cease making
any additional Revolving Loans.

10.3 Rights and Remedies Generally. Upon the occurrence and during the
continuance of any Event of Default, the Agent shall have, in addition to any
other rights and remedies contained in this Agreement and in any of the other
Financing Agreements, all of the rights and remedies of a secured party under
the Code or other applicable laws, all of which rights and remedies shall be
cumulative, and non-exclusive, to the extent permitted by law, including,
without limitation, the right of Agent to sell, assign, or lease any or all of
the Collateral. Upon notice to Borrower upon the occurrence or during the
continuance of an Event of Default, Borrower at its own expense shall assemble
all or any part of the Collateral as determined by Agent and make it available
to Agent at any location reasonably designated by Agent. In such event, Borrower
shall, at its sole cost and expense, store and keep any Collateral so assembled
at such location pending further action by Agent and provide such security
guards and maintenance services as shall be necessary to protect and preserve
such Collateral. In addition to all such rights and remedies, the sale, lease or
other disposition of the Collateral, or any part thereof, by the Agent after an
Event of Default may be for cash, credit or any combination thereof, and the
Agent may purchase all or any part of the Collateral at public or, if permitted
by law, private sale, and in lieu of actual payment of such purchase price, may
set-off the amount of such purchase price against the Liabilities of the
Borrower then owing. Any sales of such Collateral may be adjourned from time to
time with or without notice. The Agent may, in its sole discretion, cause the
Collateral to remain on the Borrower’s premises, at the Borrower’s expense,
pending sale or other disposition of such Collateral. The Agent shall have the
right after the occurrence and during the continuance of an Event of Default to
conduct such sales on the Borrower’s premises, at the Borrower’s expense, or
elsewhere, on such occasion or occasions as the Agent may see fit.

 

- 45 -



--------------------------------------------------------------------------------

 

10.4 Entry Upon Premises and Access to Information. Upon the occurrence and
during the continuance of any Event of Default, the Agent shall have the right
to enter upon the premises of the Borrower where the Collateral is located
without any obligation to pay rent to the Borrower, or any other place or places
where such Collateral is believed to be located and kept, and remove such
Collateral therefrom to the premises of the Agent or any agent of the Agent, for
such time as the Agent may desire, in order to effectively collect or liquidate
such Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Agent shall have the right to obtain access to the Borrower’s data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner the Agent deems appropriate. Upon the occurrence and during the
continuance of any Event of Default, the Agent shall have the right to notify
post office authorities to change the address for delivery of the Borrower’s
mail to an address designated by the Agent and to receive, open and process all
mail addressed to the Borrower.

10.5 Sale or Other Disposition of Collateral by the Agent. Any notice required
to be given by the Agent of a sale, lease or other disposition or other intended
action by the Agent, with respect to any of the Collateral, which is deposited
in the United States mails, postage prepaid and duly addressed to the Borrower
at the address specified in Section 11.12 hereof, at least ten (10) calendar
days prior to such proposed action shall constitute fair and reasonable notice
to the Borrower of any such action. The net proceeds realized by the Agent upon
any such sale or other disposition, after deduction for the expense of retaking,
holding, preparing for sale, selling or the like and the attorneys’ and
paralegal’ fees and legal expenses incurred by the Agent in connection
therewith, shall be applied as provided herein toward satisfaction of the
Liabilities, including, without limitation, such Liabilities described in
Sections 8.2 and 11.2 hereof. The Agent shall account to the Borrower for any
surplus realized upon such sale or other disposition, and the Borrower shall
remain liable for any deficiency. The commencement of any action, legal or
equitable, or the rendering of any judgment or decree for any deficiency shall
not affect the Agent’s Liens in the Collateral until the Liabilities are Paid in
Full. The Borrower agrees that the Agent has no obligation to preserve rights to
the Collateral against any other Person. The Agent is hereby granted a license
or other right to use, without charge, the Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, tradestyles,
trademarks, service marks and advertising matter or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any such Collateral, and the Borrower’s rights
and benefits under all licenses and franchise agreements, if any, shall inure to
the Agent’s benefit until the Liabilities of the Borrower are Paid in Full.

10.6 Waiver of Demand. Demand, presentment, protest and notice of nonpayment are
hereby waived by the Borrower. The Borrower also waives the benefit of all
valuation, appraisal and exemption laws.

10.7 Waiver of Notice. UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF
ANY KIND PRIOR TO THE EXERCISE BY THE AGENT OF ITS RIGHTS TO REPOSSESS THE
COLLATERAL WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE
COLLATERAL WITHOUT PRIOR NOTICE OR HEARING.

 

- 46 -



--------------------------------------------------------------------------------

 

10.8 Advice of Counsel. The Borrower acknowledges that it has been advised by
its counsel with respect to this transaction and this Agreement, including,
without limitation, all waivers contained herein.

11. MISCELLANEOUS.

11.1 Waiver; Amendments.

(a) The Agent’s or Lenders’ failure, at any time or times hereafter, to require
strict performance by the Borrower of any provision of this Agreement shall not
waive, affect or diminish any right of the Agent thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by the Agent or
Lenders of an Event of Default under this Agreement or a default under any of
the other Financing Agreements shall not suspend, waive or affect any other
Event of Default under this Agreement or any other default under any of the
other Financing Agreements, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of the
Borrower contained in this Agreement or any of the other Financing Agreements
and no Event of Default under this Agreement or default under any of the other
Financing Agreements shall be deemed to have been suspended or waived by the
Agent or Lenders unless such suspension or waiver is in writing signed by an
officer of the Agent, and directed to the Borrower specifying such suspension or
waiver.

(b) Except as expressly reserved to the Agent in Sections 2.1(c) and 8.1(c),
(f), (g) and (k), no amendment, modification or waiver of, or consent with
respect to any provision of this Agreement or the other Financing Agreements
shall in any event be effective unless the same shall be in writing and
acknowledged by Borrower and all of the Lenders.

11.2 Costs and Attorneys’ Fees.

(a) The Borrower agrees to pay on demand all of the reasonable costs and
expenses of the Agent (including, without limitation, the reasonable fees and
out-of-pocket expenses of the Agent’s outside counsel; all UCC lien search and
filing fees; all corporate search fees; all search and filing fees for any
federally or state registered intellectual property (ownership, lien or
otherwise); all audit, field exam and appraisal costs and fees; costs incurred
by Agent in connection with travel expenses of its associates, background checks
on members of management of Borrower, and appraisals; and, if applicable, real
estate appraisal fees, survey fees, recording and title insurance costs, and any
environmental report or analysis) in connection with the structuring,
preparation, negotiation, execution, delivery and closing of: (i) this
Agreement, the Financing Agreements and all other instruments, agreements,
certificates or documents provided for herein or delivered or to be delivered
hereunder, and (ii) any and all amendments, modifications, supplements and
waivers executed and delivered pursuant hereto or any Financing Agreement or in
connection herewith or therewith. The Borrower further agrees that the Agent, in
its sole discretion, may deduct all such unpaid amounts from the aggregate
proceeds of the Loans or debit such amounts from the operating accounts of the
Borrower subject to a Control Agreement.

 

- 47 -



--------------------------------------------------------------------------------

 

(b) The costs and expenses that the Agent incurs in any manner or way with
respect to the following shall be part of the Liabilities, payable by the
Borrower on demand if at any time after the date of this Agreement the Agent:
(i) employs counsel in good faith for advice or other representation (A) with
respect to the amendment, modification or enforcement of this Agreement or the
Financing Agreements, or with respect to any Collateral securing any of the
Liabilities hereunder, (B) to represent the Agent in any work-out or any type of
restructuring of any of the Liabilities, or any litigation, contest, dispute,
suit or proceeding or to commence, defend or intervene or to take any other
action in or with respect to any litigation, contest, dispute, suit or
proceeding (whether instituted by the Agent, the Borrower or any other Person)
in any way or respect relating to this Agreement, the Financing Agreements, the
Borrower’s affairs or any Collateral hereunder or (C) to enforce any of the
rights of the Agent with respect to the Borrower provided in this Agreement,
under any of the Financing Agreements, or otherwise (whether at law or in
equity); (ii) takes any action to protect, preserve, store, ship, appraise,
prepare for sale, collect, sell, liquidate or otherwise dispose of any or all of
the Collateral hereunder or any collateral under any other Financing Agreement;
and/or (iii) seeks to enforce or enforces any of the rights and remedies of the
Agent with respect to the Borrower or any guarantor of the Liabilities. Without
limiting the generality of the foregoing, such expenses, costs, charges and fees
include: reasonable fees, costs and expenses of attorneys, paralegals,
accountants and consultants; court costs and expenses; court reporter fees,
costs and expenses; duplication costs; long distance telephone charges; and
courier and telecopier charges.

(c) The Borrower further agrees to pay, and to save the Agent harmless from all
liability for, any stamp or other taxes which may be payable in connection with
or related to the execution or delivery of this Agreement, the Financing
Agreements, the borrowings hereunder or of any other instruments, agreements,
certificates or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith, provided that the Borrower shall not be
liable for Agent’s income tax liabilities.

(d) All of the Borrower’s obligations provided for in this Section 11.2 shall be
Liabilities secured by the Collateral and shall survive repayment of the Loans
or any termination of this Agreement or any Financing Agreements.

11.3 Expenditures by the Agent. In the event the Borrower shall fail to pay
taxes, insurance, audit fees and expenses, consulting fees, filing, recording
and search fees, assessments, fees, costs or expenses which the Borrower is,
under any of the terms hereof or of any of the other Financing Agreements,
required to pay, or fails to keep the Collateral free from other Liens, except
as permitted herein, the Agent may, in its sole discretion, pay or make
expenditures for any or all of such purposes, and the amounts so expended,
together with interest thereon at the Default Rate (from the date the obligation
or liability of Borrower is charged or incurred until actually paid in full to
Lenders) and shall be part of the Liabilities of the Borrower, payable on demand
and secured by the Collateral.

 

- 48 -



--------------------------------------------------------------------------------

 

11.4 Custody and Preservation of Collateral. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral in its possession if it takes such action for that purpose as the
Borrower shall request in writing, but failure by the Agent to comply with any
such request shall not of itself be deemed a failure to exercise reasonable
care, and no failure by the Agent to preserve or protect any right with respect
to such Collateral against prior parties, or to do any act with respect to the
preservation of such Collateral not so requested by a Borrower, shall of itself
be deemed a failure to exercise reasonable care in the custody or preservation
of such Collateral.

11.5 Reliance by the Agent. The Borrower acknowledges that the Agent, in
entering into this Agreement and agreeing to make Loans and otherwise extend
credit to the Borrower hereunder, has relied upon the accuracy of the covenants,
agreements, representations and warranties made herein by the Borrower and the
information delivered by the Borrower to the Agent in connection herewith
(including, without limitation, all financial information and data).

11.6 Assignability; Parties. This Agreement (including, without limitation, any
and all of the Borrower’s rights, obligations and liabilities hereunder) may not
be assigned by the Borrower without the prior written consent of the Agent.
Whenever in this Agreement there is reference made to any of the parties hereto,
such reference shall be deemed to include, wherever applicable, a reference to
the successors and permitted assigns of the Borrower and the successors and
assigns of the Agent and the Lenders.

11.7 Severability; Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

11.8 Application of Payments. Notwithstanding any contrary provision contained
in this Agreement or in any of the other Financing Agreements, after the
occurrence and during the continuance of an Event of Default the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times hereafter received by the Agent and the Lenders from the
Borrower or with respect to any of the Collateral, and the Borrower does hereby
irrevocably agree that the Agent shall have the continuing exclusive right to
apply and reapply any and all payments received at any time or times hereafter,
whether with respect to the Collateral or otherwise, against the Liabilities in
such manner as set forth in Section 2.15 hereof.

11.9 Marshaling; Payments Set Aside. The Agent shall be under no obligation to
marshal any assets in favor of the Borrower or any other Person or against or in
payment of any or all of the Liabilities. To the extent that the Borrower makes
a payment or payments to the Agent or the Agent enforces its Liens or exercises
its rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

 

- 49 -



--------------------------------------------------------------------------------

 

11.10 Sections and Titles; UCC Termination Statements. The sections and titles
contained in this Agreement shall be without substantive meaning or content of
any kind whatsoever and are not a part of the agreement between the parties
hereto. For clarification, the definitions in Section 1.1 are a binding and
substantive part of this Agreement. At such time as all of the Liabilities shall
have been Paid in Full and this Agreement shall terminate in accordance with its
terms, the Agent will, upon Borrower’s written request and at the Borrower’s
cost and expense, promptly sign all UCC termination statements reasonably
required by the Borrower to evidence the termination of the Liens in the
Collateral in favor of the Agent.

11.11 Continuing Effect; Inconsistency; Relationship. This Agreement, the
Agent’s Liens in the Collateral, and all of the other Financing Agreements shall
continue in full force and effect so long as any Liabilities shall be owed to
the Agent, and (even if there shall be no such Liabilities outstanding) so long
as this Agreement has not been terminated as provided in Section 2.9 hereof. To
the extent any terms or provisions contained in any Financing Agreement are
inconsistent or conflict with the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control and govern. The
relationship between Agent and Borrower shall be that of creditor-debtor only.
No term in this Agreement or in any other Financing Agreement and no course of
dealing between the parties shall be deemed to create any relationship or
agency, partnership or joint venture or any fiduciary duty by Agent to Borrower
or any other party. In exercising its rights hereunder and under the Financing
Agreements or taking any actions herein or therein, the Agent may act through
its employees, agents or independent contractors as authorized by Agent.

11.12 Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given or delivered
upon the earlier of (a) personal delivery to the address set forth below, (b) in
the case of facsimile transmission, when transmitted and (c) in the case of
mailed notice, three (3) days after deposit in the United States mails, with
proper postage for certified mail, return receipt requested, prepaid, or in the
case of notice by Federal Express or other reputable overnight courier service,
one (1) Business Day after delivery to such courier service; provided, however,
that if any notice is tendered to an addressee and delivery thereof is refused
by such addressee, such notice shall be effective upon such tender unless
expressly set forth in such notice. Notices to be provided pursuant to this
Agreement shall be as follows: (i) If to the Agent at: Gibraltar Business
Capital, LLC, at P.O. Box 46, Deerfield, Illinois 60015; Attention: Darren M.
Latimer; Telephone No. (847) 272-9618; Facsimile No. (847) 272-9765; with copies
to: Echelon Capital, LLC, 121 West Wacker Drive, Suite 2156, Chicago, Illinois
60601; Attention: Gene Berg; Telephone No. (312) 263-0263; Facsimile No.
(312) 263-0262 and Duane Morris LLP, 190 South LaSalle Street, Suite 3700,
Chicago, Illinois 60603; Attention: Michael A. Witt, Esq.; Telephone No.
(312) 499-6716; Facsimile No. (312) 499-6701; (ii) If to the Borrower at:
Phoenix Footwear Group, Inc., 5840 El Camino Real, Suite 106, Carlsbad,
California 92008; Attention: Dennis Nelson; Telephone No. (760) 570-5020;
Facsimile No. (760) 804-9042; with a copy to: Woods Oviatt Gilman LLP, 700
Crossroads Building 2 State Street, Rochester, New York 14614; Attention: Gordon
E. Forth, Esq.; Telephone No. (585) 987-2801; Facsimile No. (585) 987-2901; or
to such other address as each party designates to the other in the manner herein
prescribed.

 

- 50 -



--------------------------------------------------------------------------------

 

11.13 Equitable Relief; Recitals. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy at law may prove to be inadequate
relief to the Agent; therefore, the Borrower agrees that the Agent, if the Agent
so requests, shall be entitled to temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages. Time is of the
essence hereof. The Recitals hereto are hereby incorporated into this Agreement
by this reference thereto.

11.14 Entire Agreement. This Agreement, together with the Financing Agreements
executed in connection herewith, constitutes the entire agreement among the
parties with respect to the subject matter hereof, and supersedes all prior
written or oral understandings, discussions and agreements with respect thereto
(including, without limitation, any term sheet, proposal letter or commitment
letter). This Agreement may be amended or modified only by mutual agreement of
the parties evidenced in writing and signed by the party to be charged
therewith.

11.15 Participations and Assignments. Each Lender shall have the right, without
the consent of the Borrower, to sell participations to one or more banks,
financial institutions, or other entities or lenders in, or assignments of, all
or any portion of its rights, obligations, and interest under this Agreement and
any of the Financing Agreements. Each Lender may furnish any information
concerning the Borrower in the possession of the Lenders from time to time to
participants (including prospective participants); provided however, that each
participant will agree to abide by the confidentiality provisions contained in
Section 11.20 hereof.

11.16 Indemnity. The Borrower agrees to and shall defend, protect, indemnify and
hold harmless the Agent, the Lenders and each and all of their respective
officers, directors, employees, attorneys, managers, members, agents, parent,
and affiliates (“Indemnified Parties”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the fees and disbursements of counsel for the Indemnified
Parties in connection with any investigative, administrative or judicial
proceeding, whether or not the Indemnified Parties shall be designated by a
party thereto, or otherwise), which may be imposed on, incurred by, or asserted
against any Indemnified Party (whether direct, indirect or consequential, and
whether based on any federal or state laws or other statutory regulations,
including, without limitation, securities, environmental and commercial laws and
regulations, under common law or at equitable cause, or on contract or
otherwise) in any manner relating to or arising out of this Agreement or the
other Financing Agreements, or any act, event or transaction related or
attendant thereto, the making and the management of the Loans (including,
without limitation, any liability under federal, state or local environmental
laws or regulations) or the use or intended use of the proceeds of the Loans
hereunder; provided, that the Borrower shall not have any obligation to any
Indemnified Party hereunder for matters caused by or resulting from the willful
misconduct or gross negligence of such Indemnified Party as finally determined
in a judicial proceeding (in which such Indemnified Party and the Agent have had
an opportunity to be heard). To the extent that the undertaking to indemnify,
pay and hold harmless set forth in

 

- 51 -



--------------------------------------------------------------------------------

the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all matters incurred by the Indemnified Parties. Any liability,
obligation, loss, damage, penalty, cost or expense incurred by the Indemnified
Parties shall be paid to the Indemnified Parties on demand, together with
interest thereon at the Default Rate from the date incurred by the Indemnified
Parties until paid by the Borrower, be added to the Liabilities, and be secured
by the Collateral. The provisions of and undertakings and indemnifications set
out in this Section 11.16 shall survive the satisfaction and payment of the
Liabilities of the Borrower and the termination of this Agreement.

11.17 Representations and Warranties. Notwithstanding anything to the contrary
contained herein, (a) each representation or warranty contained in this
Agreement or any of the other Financing Agreements shall survive the execution
and delivery of this Agreement and the other Financing Agreements and the making
of the Loans and the repayment of the Liabilities hereunder, and (b) each
representation and warranty contained in this Agreement and each other Financing
Agreement shall be remade on the date of each Loan made hereunder.

11.18 Counterparts; Fax Signatures. This Agreement and any amendment or
supplement hereto or any waiver granted in connection herewith may be executed
in any number of counterparts and by the different parties on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
A fax signature hereto (or signature sent via .pdf or other electronic
transmission) shall be deemed as legally effective as a signed original for all
purposes.

11.19 Limitation of Liability of Agent. It is hereby expressly agreed that:

(a) Agent may conclusively rely and shall be protected in acting or refraining
from acting upon any document, instrument, certificate, instruction or signature
believed to be genuine and may assume and shall be protected in assuming that
any Person purporting to give any notice or instructions in connection with any
transaction to which this Agreement relates has been duly authorized to do so.
Agent shall not be obligated to make any inquiry as to the authority, capacity,
existence or identity of any Person purporting to have executed any such
document or instrument or have made any such signature or purporting to give any
such notice or instructions;

(b) Agent shall not be liable for any acts, omissions, errors of judgment or
mistakes of fact or law, including, without limitation, acts, omissions, errors
or mistakes with respect to the Collateral, except for those arising out of or
in connection with Agent’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, Agent shall be under no obligation to
take any steps necessary to preserve rights in the Collateral against any other
parties, but may do so at its option, and all expenses incurred in connection
therewith shall be payable by Borrower; and

(c) Agent shall not be liable for any action taken in good faith and believed to
be authorized or within the rights or powers conferred by this Agreement and the
other Financing Agreements.

 

- 52 -



--------------------------------------------------------------------------------

 

11.20 Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the respective efforts Agent or such Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all nonpublic information provided to them by Borrower
and designated in writing as confidential, except that the Agent and each Lender
or its Affiliates may disclose such information (a) to its Affiliates and to
Persons employed or engaged by Agent or such Lender or such Affiliate in
evaluating, approving, structuring or administering the Loans, including,
without limitation, attorneys, accountants, appraisers, investment bankers,
consultants and similar professionals; (b) to any assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.20 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner or as
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent’s or such Lender’s attorney, is required by law; (e) in connection with
the exercise of any right or remedy hereunder or under the Financing Agreements
or in connection with any litigation to which Agent or such Lender is a party.

11.21 SUBMISSION TO JURISDICTION; WAIVER OF VENUE. THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO
THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS,
THE COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS
AND APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING (i) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME, AND (ii) THE RIGHT TO ASSERT OR IMPOSE ANY CLAIM, NONCOMPULSORY
SET-OFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT THEREOF IN SUCH PROCEEDING;
PROVIDED, HOWEVER, THIS WAIVER DOES NOT PRECLUDE THE RIGHT TO ASSERT A DEFENSE
IN SUCH ACTION OR PROCEEDING OR TO ASSERT OR IMPOSE ANY CLAIM, COUNTERCLAIM OR
CROSS-CLAIM WHICH THE BORROWER WISHES TO PURSUE IN A SEPARATE PROCEEDING AT ITS
SOLE COST AND EXPENSE; AND

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
BORROWER AT ITS ADDRESS SET FORTH

 

- 53 -



--------------------------------------------------------------------------------

ABOVE OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO. THE BORROWER AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW (i) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON THE BORROWER IN ANY SUIT, ACTION OR PROCEEDING, AND (ii) SHALL BE
TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO THE
BORROWER. SOLELY TO THE EXTENT PROVIDED BY APPLICABLE LAW, SHOULD THE BORROWER,
AFTER BEING SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS
OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE
DELIVERY OR MAILING THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN
ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE COURT AGAINST THE BORROWER AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. NOTHING
HEREIN SHALL AFFECT THE AGENT’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW, OR LIMIT THE AGENT’S RIGHT TO BRING PROCEEDINGS AGAINST THE
BORROWER OR ITS PROPERTY IN ANY COURT OR ANY OTHER JURISDICTION.

11.22 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS IN
ACCORDANCE WITH, AND ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

11.23 JURY TRIAL. THE BORROWER, THE LENDERS AND THE AGENT HEREBY IRREVOCABLY AND
KNOWINGLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW) ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY
COUNTERCLAIM) ARISING OUT OF THIS AGREEMENT, THE FINANCING AGREEMENTS OR ANY
OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO, INCLUDING, WITHOUT
LIMITATION, ANY ACTION OR PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR
(B) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO
THIS AGREEMENT AND THE FINANCING AGREEMENTS. THE AGENT, THE LENDERS AND THE
BORROWER AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT
AND NOT A JURY.

11.24 Joint and Several Liability; Binding Obligations. (a) Borrower is defined
collectively to include all Persons constituting Borrower; provided, however,
that any references herein to “Borrower”, “any Borrower”, “each Borrower” or
similar references, shall be construed as a reference to each individual Person
comprising Borrower; provided, further, in case of any question as to which
particular Person is to be deemed a Borrower in any given context for purposes
of any term or provision contained in this Agreement, Lender shall make such
determination reasonably and in good faith. Notwithstanding anything to the
contrary contained in this Agreement, each Person comprising Borrower shall be
jointly and severally liable for all

 

- 54 -



--------------------------------------------------------------------------------

of the Liabilities and other obligations of Borrower under this Agreement and
the Financing Agreements to which Borrower is a party, regardless of which of
Borrower actually receives the proceeds of the Loans or the benefit of any other
extensions of credit hereunder, or the manner in which Borrower, or Lender
accounts therefor in their respective books and records. In addition, each
entity comprising Borrower hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person
comprising Borrower as well as all such Persons when taken together. By way of
illustration, but without limiting the generality of the foregoing, the terms of
Article 10 of this Agreement are to be applied to each individual Person
comprising Borrower (as well as to all such Persons taken as a whole), such that
the occurrence of any of the events described in Article 10 of this Agreement as
to any Person comprising Borrower shall constitute an Event of Default even if
such event has not occurred as to any other Persons comprising Borrower or as to
all such Persons taken as a whole (except as otherwise expressly provided
therein by, for example, the use of the term “Material Adverse Effect”).

(b) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including, without limitation, their
ability to receive the credit facilities hereunder and other Financing
Agreements which would not have been available to an individual Borrower acting
alone. Each Borrower has determined that it is in its best interest to procure
the Loans with the credit support of the other Borrowers as contemplated by this
Agreement and the other Financing Agreements.

(c) Lender has advised Borrowers that Lender is unwilling to enter into this
Agreement and the other Financing Agreements and make available the Loans
extended hereby or thereby to any Borrower unless each Borrower agrees, among
other things, to be jointly and severally liable for the due and proper payment
of the Liabilities of each other Borrower under this Agreement and other
Financing Agreements. Each Borrower has determined that it is in its best
interest and in pursuit of its purposes that it so induce Lender to extend
credit pursuant to this Agreement and the other documents executed in connection
herewith (i) because of the desirability to each Borrower of the Loans and the
interest rates and the modes of borrowing available hereunder, (ii) because each
Borrower may engage in transactions jointly with other Borrowers and
(iii) because each Borrower may require, from time to time, access to funds
under this Agreement for the purposes herein set forth. Each Borrower,
individually, expressly understands, agrees and acknowledges, that the Loans
would not be made available on the terms herein in the absence of the collective
credit of all of the Persons constituting Borrower, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons hereunder and under the other Financing Agreements.
Accordingly, each Borrower, individually acknowledges that the benefit to each
of the Persons comprising Borrower as a whole constitutes reasonably equivalent
value, regardless of the amount of the Loans actually borrowed by, advanced to,
or the amount of collateral provided by, any individual Borrower.

(d) Borrower shall maintain records specifying (a) all Liabilities incurred by
each Borrower, (b) the date of such incurrence, (c) the date and amount of any
payments made in respect of such Liabilities and (d) all inter-Borrower
obligations pursuant to this Section. Borrower shall make copies of such records
available to Lender upon reasonable request.

 

- 55 -



--------------------------------------------------------------------------------

 

(e) To the extent that applicable law otherwise would render the full amount of
the joint and several obligations of any Borrower hereunder and under the other
Financing Agreements invalid or unenforceable, such Borrower’s obligations
hereunder and under the other Financing Agreements shall be limited to the
maximum amount which does not result in such invalidity or unenforceability,
provided, however, that each Borrower’s obligations hereunder and under the
other Financing Agreements shall be presumptively valid and enforceable to their
fullest extent in accordance with the terms hereof or thereof, as if this
Section were not a part of this Agreement.

(f) Any term or provision of this Agreement or any other Financing Agreement to
the contrary notwithstanding, the maximum aggregate amount of the Liabilities
for which any of Borrowers (which Liabilities are not direct borrowings or
direct obligations of such Borrower (the “Non-Direct Obligations”)) shall be
liable shall not exceed the maximum amount for which such Borrower can be liable
without rendering such Non-Direct Obligations, as they relate to such Borrower,
voidable or avoidable under applicable law relating to fraudulent conveyance or
fraudulent transfer (including, without limitation, under Section 548 of Chapter
11 of the federal bankruptcy code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law). To the extent that any Borrower shall be required hereunder to pay
a portion of its Non-Direct Obligations which shall exceed the greater of
(i) the amount of the economic benefit actually received by such Borrower from
any of the loans evidenced hereby in respect of such Non-Direct Obligations, and
(ii) the amount which such Borrower would otherwise have paid if such Borrower
had paid the aggregate amount of the Non-Direct Obligations of such Borrower
(excluding the amount thereof repaid by the other Borrowers) in the same
proportion as such Borrower’s net worth at the date of any applicable borrowing
hereunder is sought bears to the aggregate net worth of all of Borrowers at the
date of such applicable borrowing hereunder is sought, then such Borrower shall
be reimbursed by the other Borrowers for the amount of such excess, pro rata
based on the respective net worths of Borrowers at the date of such applicable
borrowing with respect hereto is sought.

(g) The term “Borrower” as used in this Agreement shall mean either one or more
particular Borrowers or all of Borrowers collectively as Lender shall reasonably
determine in good faith.

(h) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Liabilities from any obligor or other action to
enforce the same; (ii) the waiver or consent by Lender or Lenders with respect
to any provision of any instrument evidencing the Liabilities, or any part
thereof, or any other agreement heretofore, now or hereafter executed by a
Borrower and delivered to Lender; (iii) failure by Lender to take any steps to
perfect and maintain its security interest in, or to preserve its rights to, any
security or collateral for the Liabilities; (iv) the institution of any
proceeding under the United States Bankruptcy Code, or any similar proceeding,
by or against a Borrower or Lender’s election in any such proceeding of the
application of Section 1111(b)(2) of the United States Bankruptcy Code; (v) any
borrowing or grant of a security interest by a Borrower as debtor- in-
possession, under Section 364 of the

 

- 56 -



--------------------------------------------------------------------------------

United States Bankruptcy Code; (vi) the disallowance, under Section 502 of the
United States Bankruptcy Code, of all or any portion of Lender’s claim(s) for
repayment of any of the Liabilities; or (vii) any other circumstance other than
payment in full of the Liabilities which might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety.

(i) Until all Liabilities have been indefeasibly paid in full in cash and this
Agreement shall have terminated in accordance with its terms, no payment made by
or for the account of a Borrower, including, without limitation, (i) a payment
made by such Borrower on behalf of the liabilities of any other Borrower or
(ii) a payment made by any other Person under any guaranty, shall entitle such
Borrower, by subrogation, contribution or otherwise, to any payment from any
other Borrower or from or out of any other Borrower’s property and such Borrower
shall not exercise any right or remedy against any other Borrower or any
property of any other Borrower by reason of any performance of such Borrower of
its joint and several obligations hereunder.

(j) Any notice given by one Borrower hereunder shall constitute and be deemed to
be notice given by all Borrowers, jointly and severally. Notice given by Lender
to any one Borrower hereunder or pursuant to any Financing Agreements in
accordance with the terms hereof or thereof shall constitute notice to each and
every Borrower. The knowledge of one Borrower shall be imputed to all Borrowers
and any consent by one Borrower shall constitute the consent of and shall bind
all Borrowers.

(k) This Section is intended only to define the relative rights of Borrower and
nothing set forth in this Section is intended to or shall impair the obligations
of Borrower, jointly and severally, to pay any amounts as and when the same
shall become due and payable in accordance with the terms of this Agreement or
any other Financing Agreements. Nothing contained in this Section shall limit
the liability of any Borrower to pay the Loans made directly or indirectly to
that Borrower and accrued interest, fees and expenses with respect thereto for
which such Borrower shall be primarily liable.

(l) The rights of any indemnifying Borrower against the other Borrowers under
this Section shall be exercisable at such time as all Liabilities have been
indefeasibly paid in full in cash and this Agreement shall have terminated in
accordance with its terms.

12. AGENCY.

12.1 Waiver; Amendments. Agent, Lenders and Borrower agree that, except for the
rights expressly granted to Borrower under Section 12.9, Borrower shall not be a
party to the agreements contained in this Section 12, and shall have no
obligations under this Section 12.1. Without limitation of the foregoing, Agent,
Lenders and Borrower agree that in no event shall Borrower be required to seek
comment from, deliver notices to or otherwise deal with any Lender other than
Agent (except as otherwise specifically stated in this Agreement), nor shall
Borrower be required to make an independent investigation of whether Agent has
obtained any consents from the Lenders or as may be required (it being agreed
that all communications from Agent may conclusively be deemed to be authorized
by Lenders in accordance with this Section 12). Borrower shall not have any
benefits or rights as a third party beneficiary of any term or condition
contained in this Section 12.

 

- 57 -



--------------------------------------------------------------------------------

 

12.2 Appointment, Authorization and Duties of Agent. Each Lender hereby
irrevocably appoints, designates and authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Financing Agreement
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Financing Agreement, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Financing Agreement, Agent shall not have any duty or responsibility except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Financing Agreement or otherwise exist against
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in other Financing Agreements with reference to Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. The
Agent will exercise the same care and attention with respect to the
administration of the Loans as the Agent gives to its other credit
transactions. The Agent will furnish all material information, statements and
reports about the Borrower and the Loans to all Lenders (and not one Lender to
the exclusion of the other) in a timely manner. Except as otherwise provided
herein, the Agent may use its sole discretion with respect to exercising or
refraining from exercising its rights or taking or refraining from taking any
actions which may be vested in Agent, including, without limitation, generally
administering the Loan and the Collateral and taking such actions as provided in
Section 2.1(c) of this Agreement or which the Agent may be entitled to take or
assert under or with respect to the Loans, this Agreement or the other Financing
Agreements, and the Agent will not be liable to the Lenders with respect to
anything that the Agent may do or refrain from doing in the exercise of its
business judgment, in the absence of its own gross negligence or willful
misconduct. Notwithstanding anything provided herein to the contrary, the Agent
shall not, without the prior written consent of all Lenders: (i) extend or
increase the Commitment of any Lender; (ii) accelerate liabilities or extend the
time of payment for any amounts due under the Loans (including the Credit
Termination Date); (iii) forgive or discharge any amounts due under the Loans;
(iv) modify the rate of interest (including upon an Event of Default);
(v) release any party from its obligations under this Agreement or any other
Financing Agreement; (vi) waive any conditions in Section 5; (vii) consent to or
waive compliance with respect to the covenants set forth in Sections 7 and 8;
(viii) waive any Events of Default; (ix) release any Collateral; (x) engage
outside consultants; (xi) enforce or fail to enforce remedies or (xiii) amend or
modify this Agreement or any other Financing Agreement (except as expressly
reserved to the Agent herein). To the extent there are any inconsistencies with
the provisions of this Section and other terms and provisions of this Agreement
or other Financing Agreements, the terms and provisions of this Section will
govern and control.

12.3 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Financing Agreement by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of legal counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

- 58 -



--------------------------------------------------------------------------------

 

12.4 Exculpation of Agent. None of Agent nor any of its directors, officers,
employees, Affiliates or agents shall (a) be liable to any Lender or any other
Person for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Financing Agreement or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by
Borrower or any Affiliate, or any officer thereof, contained in this Agreement
or in any other Financing Agreement, or in any certificate, report, statement or
other document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Financing Agreement, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Agreement (or the creation, perfection or
priority of any Lien or security interest therein), or for any failure of
Borrower or any other party to any Financing Agreement to perform its
obligations and Liabilities hereunder or thereunder. Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Agreement, or to inspect the properties, books
or records of Borrower or its Affiliates.

12.5 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including legal counsel to Borrower),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Financing Agreement if it shall first receive such advice or
concurrence of all of the Lenders, if it so requests, confirmation from Lenders
of their obligation to indemnify Agent against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Financing Agreement in accordance
with a request or consent of all of the Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon each Lender.

12.6 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Agent for the account of the Lenders, unless Agent shall have received written
notice from a Lender or Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify Lenders of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by all of the Lenders in accordance with Section 10.2; provided
that unless and until Agent has received any such request, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of Lenders.

 

- 59 -



--------------------------------------------------------------------------------

 

12.7 Credit Decision. Each Lender acknowledges that Agent has not made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent and acceptance of any assignment or review of the affairs
of Borrower, shall be deemed to constitute any representation or warranty by
Agent to any Lender as to any matter, including whether Agent has disclosed
material information in its possession. Each Lender represents to Agent that it
has, independently and without reliance upon Agent and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower, and made its own decision to
enter into this Agreement and to extend credit to Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Financing
Agreements, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower or any Seller or Acquisition. Except
for notices, reports and other documents expressly herein required to be
furnished to Lenders by Agent, Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial or other condition or
creditworthiness of Borrower which may come into the possession of Agent.

12.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify, defend and hold harmless upon demand
Agent and its directors, officers, employees, Affiliates and agents (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), according to its applicable Pro Rata Share,
from and against any and all Indemnified Liabilities (as hereinafter defined);
provided that no Lender shall be liable for any payment to any such Person of
any portion of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including,
without limitation, reasonable attorneys’ fees and costs) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Financing Agreement, or any
document contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive repayment of the Loans, cancellation of any
promissory notes, any foreclosure under, or modification, release or discharge
of, any or all of the Financing Agreements, termination of this Agreement and
the resignation or replacement of Agent.

 

- 60 -



--------------------------------------------------------------------------------

 

12.9 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice to
Lenders. If Agent resigns under this Agreement, the other Lenders shall, with
(so long as no Event of Default exists) the consent of Borrower (which shall not
be unreasonably withheld, conditioned or delayed), appoint from among the other
Lenders a successor agent for Lenders. Notwithstanding the immediately foregoing
sentence, if no successor agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Borrower, a successor agent from among Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent, and the retiring Agent’s appointment, powers
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 12 and Sections 11.1 and
11.16 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor agent as provided for above.

12.10 Collateral Matters. Lenders irrevocably authorize Agent, at its option and
in its discretion, (a) to release any Lien granted to or held by Agent under
this Agreement and any other Financing Agreement (i) upon the Liabilities being
Paid in Full; (ii) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted hereunder; or
(iii) subject to Section 12.1, if approved, authorized or ratified in writing by
all of the Lenders; or (b) to subordinate its interest in any Collateral to any
holder of a Lien on such Collateral which is expressly permitted by this
Agreement at any time (it being understood that Agent may conclusively rely on a
certificate from Borrower in determining whether the Indebtedness secured by any
such Lien is permitted hereby). Upon request by Agent at any time, Lenders will
promptly confirm in writing Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this
Section 12.10. Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting Agent’s security interest in assets and Collateral
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Lender
(other than Agent) obtain possession or control of any such assets or
Collateral, such Lender shall promptly notify Agent thereof in writing, and,
promptly upon Agent’s written request therefore, shall deliver such assets or
Collateral to Agent or in accordance with Agent’s instructions or transfer
control to Agent in accordance with Agent’s instructions. Each Lender agrees
that, except as otherwise expressly provided herein, it will not have any right
individually to enforce or seek to enforce this Agreement or any Financing
Agreement or to realize upon any Collateral for the Liabilities unless
instructed in writing to do so by Agent, it being understood and agreed that
such rights and remedies may be exercised only by Agent.

12.11 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower, Agent
(irrespective of whether the principal of the Loans shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Liabilities that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of Lenders
and Agent and their respective agents and attorneys and all other amounts due
Lenders and Agent under this Agreement and the Financing Agreements allowed in
such judicial proceedings; and

 

- 61 -



--------------------------------------------------------------------------------

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and attorneys, and any other amounts due Agent under
this Agreement and the Financing Agreements hereof.

Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Liabilities
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

12.12 Other Agents; Arrangers and Managers. None of Lenders or other Persons
identified on the facing page or signature pages of this Agreement as, if
applicable, a “joint arranger,” “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “joint lean lender”, “arranger,”
“lead arranger” or “co-arranger”, if any, shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of Lenders
or other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

12.13 Return of Payments. If Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Agent from Borrower and such related payment is not received by
Agent, then Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind, together with
interest accruing on a daily basis at the Federal Funds Rate (as defined below).
If Agent determines at any time that any amount received by Agent under this
Agreement must be returned to Borrower or paid to any other Person pursuant to
any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Financing Agreement, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind. As used herein, the term “Federal Funds
Rate” means for any day, a fluctuating

 

- 62 -



--------------------------------------------------------------------------------

interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by Agent; provided, Agent’s determination of such rate shall
be binding and conclusive absent manifest error.

[Signature Page Follows]

 

- 63 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Loan and Security Agreement has been duly executed as
of the day and year first above written.

 

BORROWER: PHOENIX FOOTWEAR GROUP, INC. By:  

/s/ James Riedman

  Name:   James Riedman   Its:   Chief Executive Officer PENOBSCOT SHOE COMPANY
By:  

/s/ James Riedman

  Name:   James Riedman   Its:   Chief Executive Officer H.S. TRASK & CO. By:  

/s/ James Riedman

  Name:   James Riedman   Its:   Chief Executive Officer AGENT: GIBRALTAR
BUSINESS CAPITAL, LLC By:  

/s/ James Riedman

  Name:   James Riedman   Its:   Chief Executive Officer FIRST LIEN LENDERS:
GIBRALTAR BUSINESS CAPITAL, LLC By:  

/s/ Darren M. Latimer

  Name:   Darren M. Latimer   Its:   Chief Executive Officer WESTRAN INDUSTRIAL
LOAN CO., LLC BY: ECHELON CAPITAL, LLC By:  

/s/ Louis (Gene) Berg

  Name:   Louis (Gene) Berg   Its:   Manager

 

- 64 -



--------------------------------------------------------------------------------

 

SECOND LIEN LENDERS: GIBRALTAR BUSINESS CAPITAL, LLC By:  

/s/ Darren M. Latimer

  Name:   Darren M. Latimer   Its:   Chief Executive Officer WESTRAN INDUSTRIAL
LOAN CO., LLC BY: ECHELON CAPITAL, LLC By:  

/s/ Louis (Gene) Berg

  Name:   Louis (Gene) Berg   Its:   Manager

 

- 65 -



--------------------------------------------------------------------------------

 

ANNEX A

Gibraltar Business Capital, LLC

Revolving Loan Commitment: $3,250,000

Term Loan Commitment: $500,000

Westran Industrial Loan Co., LLC

Revolving Loan Commitment: $1,000,000

Term Loan Commitment: $ 1,000,000